Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 1 of 80




             EXHIBIT 20
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 2 of 80

JIM BLAIR                                                       June 12, 2019

                                                                          Page 1
 ·1· · · · · · · · ·UNITED STATES DISTRICT COURT

 ·2· · · ·FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA

 ·3· ·- - - - - - - - - - - - - - - - - - -x

 ·4· ·DALE SKYLLINGSTAD, individually,

 ·5· · · · · · · · · · · ·Plaintiff,

 ·6· · · · · · ·vs.· · · · · · · · · ·2:18-cv-00648-BHS

 ·7· ·NATIONAL RAILROAD PASSENGER
 · · ·CORPORATION d/b/a AMTRAK,
 ·8
 · · · · · · · · · · · · · · ·Defendant.
 ·9

 10· ·- - - - - - - - - - - - - - - - - - -x

 11

 12· · · · · · ·Videotaped deposition of JIM BLAIR, taken

 13· ·pursuant to Notice, was held at the Law Offices of

 14· ·LANDMAN CORSI BALLAINE & FORD, P.C., One Penn Center,

 15· ·1617 John F. Kennedy Boulevard, Philadelphia,

 16· ·Pennsylvania, commencing June 12, 2019, at 1:03 p.m., on

 17· ·the above date, before Amanda McCredo, a Court Reporter

 18· ·and Notary Public in the Commonwealth of Pennsylvania.

 19

 20

 21

 22

 23

 24


                        U.S. Legal Support, Inc.
                             (312) 236-8352
        Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 3 of 80

JIM BLAIR                                                        June 12, 2019

                                                                           Page 2
 ·1· ·A P P E A R A N C E S:

 ·2·   ·CLIFFORD LAW OFFICES
 · ·   ·120 North LaSalle Street
 ·3·   ·31st Floor
 · ·   ·Chicago, Illinois 60602
 ·4·   ·BY: KRISTOFER S. RIDDLE, ESQ.
 · ·   ·ksr@cliffordlaw.com
 ·5·   ·(312)899-9090
 · ·   ·Attorneys for Plaintiff
 ·6

 ·7

 ·8·   ·LANDMAN CORSI BALLAINE & FORD, P.C.
 · ·   ·120 Broadway, 13th Floor
 ·9·   ·New York, New York 10271
 · ·   ·BY: MARK S. LANDMAN, ESQ.
 10·   ·mlandman@lcbf.com
 · ·   ·(212)238-4800
 11·   ·Attorneys for Defendant

 12

 13

 14

 15· ·ALSO PRESENT:

 16· ·Daniel Burke - videographer

 17

 18

 19

 20

 21

 22

 23

 24


                         U.S. Legal Support, Inc.
                              (312) 236-8352
        Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 4 of 80

JIM BLAIR                                                        June 12, 2019

                                                                           Page 3
 ·1· · · · · · · · · · · · I N D E X

 ·2· ·WITNESS· · · · · · ·EXAMINATION BY· · · · · · · PAGE

 ·3· ·Jim Blair· · · · · ·Mr. Riddle· · · · · · · · · · 5

 ·4· · · · · · · · · · · ·Mr. Landman· · · · · · · · · 72

 ·5

 ·6· · · · · · · · · · · · ·EXHIBITS

 ·7· ·EXHIBIT· · · · · · · · · · · · · · · · · · · · ·PAGE

 ·8·   ·Blair 28· · · NTSB Interview Transcript - Host· ·24
 · ·   · · · · · · · ·Railroads Group - Amtrak
 ·9
 · ·   ·Blair 29· · · Operating Agreement Between· · · · 26
 10·   · · · · · · · ·National Railroad Passenger
 · ·   · · · · · · · ·Corporation and Central Puget
 11·   · · · · · · · ·Sound Regional Transit Authority
 · ·   · · · · · · · ·dated January 1, 2015
 12
 · ·   ·Blair 30· · · Amtrak Host Railroad Relationship· 67
 13

 14

 15· · · · · · · · · PREVIOUSLY MARKED EXHIBITS

 16· ·EXHIBIT· · · · · · · · · · · · · · · · · · · · ·PAGE

 17· ·Presely 14· · · · · · · · · · · · · · · · · · · ·60

 18· ·Greenwell 2· · · · · · · · · · · · · · · · · · · 61

 19· ·Greenwell 3· · · · · · · · · · · · · · · · · · · 62

 20· ·Reaves 21· · · · · · · · · · · · · · · · · · · · 62

 21· ·Greenwell 6· · · · · · · · · · · · · · · · · · · 71

 22

 23

 24


                         U.S. Legal Support, Inc.
                              (312) 236-8352                                        YVe r1f
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 5 of 80

JIM BLAIR                                                       June 12, 2019

                                                                      Page 62
 · · · · · · · · · · · · · ·J. Blair
 ·1· ·correct?

 ·2· · · · · · MR. LANDMAN:· Object to the form.

 ·3· · · ·A· · Having policies, yes.

 ·4· · · ·Q· · And maintaining those policies?

 ·5· · · ·A· · And maintaining those policies, yes.

 ·6· · · ·Q· · I'm going to hand you here Greenwell

 ·7· ·Exhibit 3.

 ·8· · · · · · · · · · · ·(Exhibit Greenwell 3 was shown

 ·9· · · · · · · · · · · ·to the witness.)

 10· · · ·Q· · Have you ever seen that document before?

 11· · · ·A· · No.

 12· · · ·Q· · I'll hand you here what we've previously

 13· ·marked as Reaves Exhibit 21.

 14· · · · · · · · · · · ·(Exhibit Reaves 21 was shown to

 15· · · · · · · · · · · ·the witness.)

 16· · · ·Q· · Have you ever seen this document before?

 17· · · ·A· · No.

 18· · · ·Q· · You can set that aside.

 19· · · · · · Forgive me if we talked about this earlier,

 20· ·but when did you first begin the negotiations of the

 21· ·Host Railroad Agreement that is Exhibit 29?

 22· · · ·A· · I believe about 12 to 18 months prior to

 23· ·its execution.

 24· · · ·Q· · So you were aware that Amtrak was going to


                        U.S. Legal Support, Inc.
                             (312) 236-8352                                     YVe r1f
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 6 of 80

JIM BLAIR                                                       June 12, 2019

                                                     Page 63
 · · · · · · · · · · · · · ·J. Blair
 ·1· ·be beginning revenue service on the Lakewood sub,

 ·2· ·correct?

 ·3· · · ·A· · Yes.

 ·4· · · ·Q· · Okay.· And to your knowledge, then, was the

 ·5· ·general counsel of Amtrak aware that Amtrak was

 ·6· ·going to be beginning revenue service on the

 ·7· ·Lakewood sub?

 ·8· · · · · · MR. LANDMAN:· Object to the form.

 ·9· · · ·A· · I don't know when she might have been

 10· ·advised of that.

 11· · · ·Q· · It's your understanding that a copy of the

 12· ·final operating agreement between Amtrak and Sound

 13· ·Transit dated January 1st, 2015 was likely

 14· ·circulated to general counsel, correct?

 15· · · · · · MR. LANDMAN:· Object to form.

 16· · · ·A· · Yes.

 17· · · ·Q· · And do you believe that having received

 18· ·that document would indicate to somebody that Amtrak

 19· ·would be beginning revenue service on the Lakewood

 20· ·sub?

 21· · · · · · MR. LANDMAN:· Object to the form.· Calls

 22· · · · for speculation.

 23· · · ·A· · The receipt of the document wouldn't

 24· ·necessarily mean that service was going to start


                        U.S. Legal Support, Inc.
                             (312) 236-8352                                 YVe r1f
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 7 of 80




             EXHIBIT 21
                   Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 8 of 80
 From:                    /o=exchangelabs/ou=exchange administrative group (fydibohf23spdlt)/cn=recipients
                          /cn=b8cf86e2ef5c420ab350c33c51751ff4-laird, kurt
 To:                      Trombecky, Lee
 CC:                      Hull, George J
 Sent:                    11/2/2017 1:17:53 PM
 Subject:                 RE: FRA Docket No. 1999-6404




WSDOT is concerned

From: Trombecky, Lee
Sent: Thursday, November 02, 2017 1:13 PM
To: Laird, Kurt <Lairdkurt@Amtrak.com>
Cc: Hull, George J <HullGJ@amtrak.com>
Subject: RE: FRA Docket No. 1999-6404

I will ask again but I know they can’t answer us as this approval or denial is being approved by the Safety
Board. Then the letter needs to be written, reviewed, Edited .Sighed and then set to us. Did we prove a
good safety case? Did we do a review of the Freight service on the same tracks these are the things they
are reviewing I’m sure.

Lee Trombecky
Sr.Manager Quality & Compliance
Regulatory Compliance
6/0 Broadway
Rensselaer NY 12144
Tel 018 46? /8?6
Cell 618 81/ 0?66
Fax 618 46? 6/6?
Email trorriboII/giamtrak.com
Arvir ik
                America’s Railroad


 This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you
 have received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then
 delete this message from your system. Please do not copy it or use it for any purposes, or disclose its
 contents to any other person. Thank you for your cooperation.

From: Laird, Kurt
Sent: Thursday, November 02, 2017 4:07 PM
To: Trombecky, Lee < I roimbel {fi^milf-# conrp
Cc: Hull, George J <HiiII(j J^dinlrdk com>
Subject: RE: FRA Docket No. 1999-6404

Lee as you may be aware service is due to start on Dec 18. Who can we talk to at FRA for a temporary or permanent
approval? Should we have a call with the FRA, Amtrak and WSDOT?

From: Trombecky, Lee
Sent: Tuesday, October 24, 2017 10:22 AM
To: Laird, Kurt <Laiirdkurt@Amtrak.com>
Subject: RE: FRA Docket No. 1999-6404

 Kurt

Confidential Pursuant to Protective Order Dated December 12, 2018                                   NRPC AMTRAK 008115
                   Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 9 of 80
       A Docket letter has to go through the safety board. These types of letters take months. I will keep
you posted.

Lee Trombecky
Sr.Manager Quality & Compliance
Regulatory Compliance
6/0 Broadway
Rensselaer NY 12144
Tel 018 462 /826
Cell 018 81/ 0260
Fax 018 462 0/62
Email trombell(S)amtrak.com
Aimtrafc*,
                America’s Railroad


 This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you
 have received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then
 delete this message from your system. Please do not copy it or use it for any purposes, or disclose its
 contents to any other person. Thank you for your cooperation.

From: Laird, Kurt
Sent: Tuesday, October 24, 2017 1:13 PM
To: Trombecky, Lee < I rombeL@amtrak.com>
Subject: FW: FRA DoctetNoTl 999-6404

 Have we heard anything back from the FRA?

From: Hull, George J
Sent: Wednesday, September 06, 2017 11:10 AM
To: Bergeron, Mario <BergerM@amtrak.com>; Laird, Kurt <Lairdkurt@Amtrak.com>
Cc: Paul, Joseph Frederick <Joseph.Paul@amtrak.com>: Trombecky, Lee < I rombeL@amtrak.com>: Banc, Stefan
<banc3520@amtrak.com>
Subject: FW: FRA Docket No. 1999-6404

Kurt,
Please see attachments and let me know if you have any questions. I apologize for the delay in moving this forward I
dropped the ball on this one.

Lee,
Thank you for progressing this quickly.

R<
George

From: Trombecky, Lee
Sent: Wednesday, September 06, 2017 1:47 PM
To: Hull, George J <HullGJ@amtrak.com>; Bagosy, Mark <BaqosvM@amtrak.com>; Krause, Tammy
<KrauseT @amtrak.com>
Cc: Bianchino, Lawrence <LarrvBiianchino@amtrak.com>
Subject: FW: FRA Docket No. 1999-6404

 Please see attached letter and info sent to the FRA for the Lakewood sub.

 Larry


Confidential Pursuant to Protective Order Dated December 12, 2018                              NRPC AMTRAK 008116
                   Case 3:18-cv-05106-BHS
 Please file in Paradigm for our records. Document 34-3 Filed 09/16/19 Page 10 of 80

Lee Trombecky
Sr.Manager Quality & Compliance
Regulatory Compliance
670 Broodw^y
Pf'ii f'lof'r 11 < U IAA
Tel      /|G? fc/Aj
Cell 01d d1 / 0?60
Fax 01d Aj? 'j/b?
Email tromibel@amitrak.comi
Amtrale
                America’s Railroad


 This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you
 have received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then
 delete this message from your system. Please do not copy it or use it for any purposes, or disclose its
 contents to any other person. Thank you for your cooperation.




Confidential Pursuant to Protective Order Dated December 12, 2018                           NRPC AMTRAK 008117
                  Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 11 of 80
 From:                   Laird, Kurt
 To:                     Olson, Gay Banks; Greenwell, Jeffrey; Ward, Jeff; Smith, Ashley D; Meeds, Clint; Valley, Dan;
                         Bannish, Gregory; Kukec, John; Bradasich, Christopher; Beatson, Charles; Facteau, Kimberly;
                         Thompson, Joshua T; Presley, Raymond D
 Sent:                   9/29/2017 8:54:10 AM
 Subject:                FW: Cascades approved for December 18, 2017
 Attachments:            cascades1217.xls




 New service being entered in ARROW.


From: Azen, Michael
Sent: Friday, September 29, 2017 8:32 AM
To: Garafola, Peter <Peter.Garafola@amtrak.com>
Cc: Van Sant, Bruce <VANSANB@amtrak.com>; Davidson, Bruce <DavidsB@amtrak.com>; Laird, Kurt
<Lairdkurt@Amtrak.com>
Subject: Cascades approved for December 18, 2017

 Pete,

Attached are fully approved Cascade trains. Okay to load into arrow
Michael Azen
Manager of Scheduling
Amtrak | 500 W. Jackson Blvd | Second Floor | Chicago, IL 60661
Email: Michael.Azen@amtrak.com | office: 312.544.5331 | cell: 312.914.5063 | fax:202.799.6093




Confidential Pursuant to Protective Order Dated December 12, 2018                                    NRPC AMTRAK 009508
                  Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 12 of 80
 From:                   Laird, Kurt
 To:                     Greenwell, Jeffrey
 Sent:                   12/4/2017 2:33:53 PM
 Subject:                RE: Schedule Change Notice- Cascades Service Effective December 18, 2017




The word doc is incorrect. Michael knows.

From: Greenwell, Jeffrey
Sent: Monday, December 04, 2017 2:30 PM
To: Facteau, Kimberly <Kimberly.Facteau@amtrak.com>; Beatson, Charles <BeatsoC@amtrak.com>; Presley,
Raymond D <Raymond.Presley@amtrak.com>; Bradasich, Christopher <Christopher.Bradasich@amtrak.com>;
Thompson, Joshua T <Joshua.Thompson@amtrak.com>; Opolka, Robert <Robert.Opolka@amtrak.com>; Meeds,
Clint <Clint.Meeds@amtrak.com>; Jacobs, John <JacobsJo@Amtrak.com>; Robideaux, Cory
<Cory.Robideaux@amtrak.com>; Keltner, Keith <KeltneK@amtrak.com>; Bannish, Gregory
<Gregory.Bannish@amtrak.com>; Valley, Dan <Vall3724@amtrak.com>
Cc: Laird, Kurt <Lairdkurt@Amtrak.com>; Ward, Jeff <WardJe@amtrak.com>; Olson, Gay Banks
<OlsonG@amtrak.com>; Smith, Ashley D <Ashley.Smith@amtrak.com>; Williams, Richard L
<Richard. Williams.2@amtrak.com>
Subject: Fwd: Schedule Change Notice- Cascades Service Effective December 18, 2017

 Please see the attached information regarding the December 18th Cascade schedule change.



Sent from my Verizon, Samsung Galaxy smartphone


------- Original message--------
From: "Weaver, Michael S" <Michael.Azen@amtrak.com>
Date: 12/4/17 11:50 AM (GMf-08:55j
To:
Subject: Schedule Change Notice- Cascades Service Effective December 18, 2017

 Please see attached information regarding the Cascades schedule change effective December 18, 2017. Please
 insure all personnel needed to support this change are informed.

Michael Azen Weaver
Manager of Scheduling
Amtrak | 500 W. Jackson Blvd | Second Floor | Chicago, IL 60661
Email: Michael.Azen@amtrak.com | office: 312.544.5331 | cell: 312.914.5063 | fax:202.799.6093




Confidential Pursuant to Protective Order Dated December 12, 2018                               NRPC AMTRAK 009868
                        Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 13 of 80
 From:                            Azen, Michael
 To:                              Josephine Jordan
 CC:                              Blair, Jim; Davidson, Bruce; Hannah, Kerry; Keith Miller; Kim Fossland; Fox, Jay Mitchell
 Sent:                            9/29/2017 9:39:48AM
 Subject:                         RE: Cascades Proposed Schedule Change- Point Defiance Bypass and Extra Roundtrip
 Attachments:                     cascades1217.xls




Jordan,

As discussed today the start date for the new Cascades schedule will be December 18, 2017. See attached a
skeletons with dates filled in.

Thank you

Michael Azen
Manager of Scheduling
Amtrak | 500 W. Jackson Blvd | Second Floor | Chicago, IL 60661
Email: Michael.Azen@amtrak.com | office: 312.544.5331 | cell: 312.914.5063 | fax:202.799.6093




From: Josephine Jordan [mailto:JJORDAN1@up.com]
Sent: Wednesday, May 31, 2017 2:31 PM
To: Azen, Michael <Michael.Azen@amtrak.com>
Cc: Bruce, Barbara <BBruce@amtrak.com>; Blair, Jim <BlairJ@amtrak.com>; Davidson, Bruce
<DavidsB@amtrak.com>; Hannah, Kerry <HannahK@amtrak.com>; Keith Miller <kemiller@up.com>; Kim Fossland
<KJRATCLI@UP.COM>
Subject: Cascades Proposed Schedule Change- Point Defiance Bypass and Extra Roundtrip

 Michael,

Union Pacific approves the implementation of the schedule for trains 500, 506, 508, 512, 514, 503, 505, 507, 511, and 513 in the
attached file named "cascadesTBD rev030717.xls" estimated, effective on October 1,2017. This approval is contingent on the
execution of an AAC before the proposed implementation date that recognizes the modified schedule elements for the purposes
of Appendix V, Table 1 and Appendix V, Table 2 of the Agreement between National Railroad Passenger Corporation and Union
Pacific Railroad Company, January 1,2000, as Amended. Thanks.

The specific schedule modifications that UP approves are:
Summary of Proposed Schedule Time Changes Portland to Eugene - - Southbound Trains
• AMT505 (former AMT507) - will depart same time at 1805, but has some shifts in recovery time.
• AMT511 (former AMT505) - will depart 10 minutes later at 0945 and operate on M-F versus Sa-Su-Ho.
• AMT513 (replaces AMT503) - will depart at 1230 and operate on Sa-Su-Ho.

Summary of Proposed Schedule Time Changes Eugene to Portland - - Northbound Trains
• AMT508 - will depart 30 minutes later from Eugene.
• AMT512 - renumbered; former AMT500. Mon-Fri
• AMT514 - renumbered; former AMT506. Sa-Su-Ho




Josephine Jordan | General Manager Passenger Operations | Union Pacific Railroad | 850 Jones Street - Stop HOC | Omaha, NE 68102 US (iOffice 402.636.7227( :Cell
402.213.38211 7:Fax 402.233.2095 |*: Nordan1@up.com




Confidential Pursuant to Protective Order Dated December 12, 2018                                                                     NRPC AMTRAK 010459
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 14 of 80




             EXHIBIT 22
Case 3:18-cv-05106-BHS
Case 2:18-cv-00086-BHS Document
                       Document 57-1
                                34-3 Filed
                                     Filed 07/29/19
                                           09/16/19 Page
                                                    Page 52
                                                         15 of
                                                            of 81
                                                               80
Case 3:18-cv-05106-BHS
Case 2:18-cv-00086-BHS Document
                       Document 57-1
                                34-3 Filed
                                     Filed 07/29/19
                                           09/16/19 Page
                                                    Page 53
                                                         16 of
                                                            of 81
                                                               80
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 17 of 80




             EXHIBIT 23
                   Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 18 of 80
 From:                    Spratt, Terrence J
 To:                      Tuffy, Shane
 Sent:                    6/21/2016 4:58:15 AM
 Subject:                 FAST Act Implementation




Shane,

Our deadline for complying with the FAST Act requirements (curve, bridge, tunnel + 20mph speed restrictions) is July
3, so we have to develop and issue instructions for all locations subject to those restrictions. I could be wrong, but I
believe Pete was involved in collecting the spreadsheets from around the system that listed the locations where that
restriction applied. Dave and I were looking to implement the same type of instructions we had to go with for the
safety advisory following 188 (communication among crew members about the restrictions).

Will you have time to talk about this tomorrow? Since we’re really looking at cutting and pasting existing (past)
instructions, I’d like to have something for Dave to review in a couple days. Think that’s reasonable?

Thanks,
Terry

 Terry Spratt
Director, Operatintj Practices
1 High Speed Way/ Wilmington, DE19801 /Office: 302-429-2412/ATS: 739-2412 /Ceil: 302-332-1709

                          K




Confidential Pursuant to Protective Order Dated December 12, 2018                                 NRPC AMTRAK 019432
                       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 19 of 80
 From:                          Nichols, David
 To:                            Tuffy, Shane
 Sent:                          11/4/2016 9:23:39 AM
 Subject:                       FW: FAST Act Requirements to Over 20MPH Speed Drops
 Attachments:                   FAST speeds.xlsx




Dave Nichols
VP/Chief Transportation Officer
2955 Market Street
Philadelphia, PA 19104
(215) 349-2499

From: Chittenden, Kevin
Sent: Monday, March 14, 2016 2:12 PM
To: Nichols, David
Cc: DeCataldo, Michael
Subject: RE: FAST Act Requirements fo Over 20MPH Speed Drops

Thanks for the reminder to send... see attached.

 Kevin M. Chittenden
Deputy General Manager,
Amtrak, Empire Service

(518) 449-5950 (o)
(413) 537-6788 (m)



Amtrak*,
                     America’s Railroad



From: Nichols, David
Sent: Monday, March 14, 2016 1:54 PM
To: Bellotti, Lou; Chandler, Michael; Chittenden, Kevin; Fournier, Fred; Gordon, Shawn; Kirk, Thomas; Laird, Kurt; Savoy,
Morrell; Young, Steven; Trosino, Michael; O'Mara, Paul
Cc: Stadtler, DJ; Arcari, Sarina; Bergeron, Mario; Bitar, Rodrigo; Black, Dan; Commer, Jay; Connolly, Tom; DeCataldo,
Michael; Hall, Thomas (Customer Service); Jagodzinski, Christopher; Logue, Michael J; McDonough, Robin; Murphy, Mark;
Naparstek, Scot L; Bowen, Kathleen M; Hines, Jonathan; Mruk, Edward; Spratt, Terrence J; Vilter, Paul; McKeon, Mark H;
Impastato, Theresa M
Subject: RE: FAST Act Requirements fo Over 20MPH Speed Drops

All:

 Please have all the templates complete by Friday, 3/18.

Dave Nichols
VP/Chief Transportation Officer
2955 Market Street
Philadelphia, PA 19104
(215) 349-2499


From: Nichols, David
Sent: Friday, March 04, 2016 8:37 AM
To: Bellotti, Lou; Chandler, Michael; Chittenden, Kevin; Fournier, Fred; Gordon, Shawn; Kirk, Thomas; Laird, Kurt; Savoy,
Morrell; Young, Steven; Trosino, Michael; O'Mara, Paul


Confidential Pursuant to Protective Order Dated December 12, 2018                                     NRPC AMTRAK 019930
                   CaseSarina;
Cc: Stadtler, DJ; Arcari, 3:18-cv-05106-BHS       Document
                               Bergeron, Mario; Bitar, Rodrigo; 34-3   FiledCommer,
                                                                Black, Dan;  09/16/19     Page 20Tom;
                                                                                     Jay; Connolly, of 80DeCataldo,
Michael; Hall, Thomas (Customer Service); Jagodzinski, Christopher; Logue, Michael J; McDonough, Robin; Murphy, Mark;
Naparstek, Scot L; Bowen, Kathleen M; Hines, Jonathan; Mruk, Edward; Spratt, Terrence J; Vilter, Paul; McKeon, Mark H;
Impastato, Theresa M
Subject: FW: FAST Act Requirements fo Over 20MPH Speed Drops

All:

A reminder to forward the information required to comply with the FAST Act.

 DAN

From: Nichols, David
Sent: Tuesday, February 16, 2016 11:01 AM
To: Bellotti, Lou; Chandler, Michael; Chittenden, Kevin; Fournier, Fred; Gordon, Shawn; Kirk, Thomas; Laird, Kurt; Savoy,
Morrell; Young, Steven; Trosino, Michael; O'Mara, Paul
Cc: Stadtler, DJ; Arcari, Sarina; Bergeron, Mario; Bitar, Rodrigo; Black, Dan; Commer, Jay; Connolly, Tom; DeCataldo,
Michael; Hall, Thomas (Customer Service); Jagodzinski, Christopher; Logue, Michael J; McDonough, Robin; Murphy, Mark;
Naparstek, Scot L; Bowen, Kathleen M; Hines, Jonathan; Mruk, Edward; Spratt, Terrence J; Vilter, Paul; McKeon, Mark H;
Impastato, Theresa M
Subject: FAST Act Requirements fo Over 20MPH Speed Drops

All:

 Please find attached a spread sheet, with instructions for completion in one of the tabs, which must be accomplished
 in order to comply with the recently enacted “Passenger Rail Reform and Investment Act of 2015.”

The Act requires that over 20MPH speed reductions, as shown below, be catalogued for the entire Amtrak System:

17 SEC. 11406. SPEED LIMIT ACTION PLANS.
(a) IN GENERAL.—Not later than 90 days after the
date of enactment of this Act, each railroad carrier pro­
viding intercity rail passenger transportation or commuter
rail passenger transportation, in consultation with any
applicable host railroad carrier, shall survey its entire system
and identify each main track location where there is a
reduction of more than 20 miles per hour from the approach
speed to a curve, bridge, or tunnel and the maximum
authorized operating speed for passenger trains at that
curve, bridge, or tunnel.

 120 days after this is done, action plans must be submitted in order

.....to enable warning and enforcement of the maximum
authorized speed for passenger trains at each location
identified....

 Please have PC qualified supervisors from your staffs fill in the necessary information.

 Note the following:

        Only submit speed reductions greater than 20 MPH, i.e., 21 MPH and higher, coming to a curve, bridge or
        tunnel, there is no need to give more information than required;
        Information for Amtrak controlled territory (NEC, AML) has already been collected by the Engineering
        Department who will complete the sheet;
        Columns M and N are important for formulation of Amtrak’s mitigation plan on host railroads, so please
        indicate if the restriction is on a route with a single engineer or two engineers and whether the restriction is


Confidential Pursuant to Protective Order Dated December 12, 2018                                    NRPC AMTRAK 019931
        protected Case  3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 21 of 80
                  by signage;
        For those of you who have already submitted the speed drops, please use the new spread sheet so that we
        have a consistent format for our use and FRA’s use, and remember, it is only drops greater than 20MPH.

Also attached is and for the use of those of you who operate on BNSF territory, is their list of speed drops for
passenger trains on their territory; it may be of assistance.

 If you have any questions please contact me or Terry Spratt.

Thanks for your help in this matter.

 Dave


Dave Nichols
VP/Chief Transportation Officer
2955 Market Street
Philadelphia, PA 19104
(215) 349-2499




Confidential Pursuant to Protective Order Dated December 12, 2018                                NRPC AMTRAK 019932
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 22 of 80




             EXHIBIT 24
                 Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 23 of 80
 From:                   Miller, Nancy
 To:                     Smith, Tamika; Balderston, Philip A; Laird, Kurt
 Sent:                   10/25/2017 7:57:48 AM
 Subject:                RE: WSDOT/Amtrak Letter Agreement for Pt. Defiance Bypass Testing and Special Train




Thanks. We will discuss further on the call today.

Nancy J. Miller, CPA, CFF
Director, Audit & Financial Control
National Railroad Passenger Corporation
30th and Market Streets | 5NW, Box 611 Philadelphia, PA 19104
Tele: 215.349.3840 | E-mail: millern@amtrak.com


From: Smith, Tamika
Sent: Wednesday, October 25, 2017 10:56 AM
To: Miller, Nancy <MillerN@amtrak.com>; Balderston, Philip A <Philip.Balderston@amtrak.com>; Laird, Kurt
<Lairdkurt@Amtrak.com>
Subject: RE: WSDOT/Amtrak Letter Agreement for Pt. Defiance Bypass Testing and Special Train

Yes he did.


From: Miller, Nancy
Sent: Wednesday, October 25, 2017 7:56 AM
To: Smith, Tamika <Tamika.Smith@amtrak.com>; Balderston, Philip A <Philip.Balderston@amtrak.com>; Laird, Kurt
<Lairdkurt@Amtrak.com>
Subject: RE: WSDOT/Amtrak Letter Agreement for Pt. Defiance Bypass Testing and Special Train

 Is Kirk Fredrickson estimating the Amtrak costs?

Nancy J. Miller, CPA, CFF
Director, Audit & Financial Control
National Railroad Passenger Corporation
30th and Market Streets | 5NW, Box 611 Philadelphia, PA 19104
Tele: 215.349.3840 | E-mail: millern@amtrak.com


From: Smith, Tamika
Sent: Wednesday, October 25, 2017 10:43 AM
To: Miller, Nancy <MillerN@amtrak.com>; Balderston, Philip A <Philip.Balderston@amtrak.com>
Subject: FW: WSDOT/Amtrak Letter Agreement for Pt. Defiance Bypass Testing and Special Train

 Hi Nancy and Phil,

I am scheduling a call to discuss the attached and below with Kurt Laird and Eric “Rik” Smith, are you
available today at 4:30pE.T?


From: Fredrickson, Kirk rmailto:FredriK@wsdot.wa.govl
Sent: Tuesday, October 24, 2017 2:45 PM
To: Smith, Tamika <Tamika.Smith@amtrak.com>
Cc: Laird, Kurt <Lairdkurt@Amtrak.com>; A-SRMD Document Control <SRMDDoc@WSDOT.WA.GOV>;
Thompson, Brent <ThompBr@wsdot.wa.qov>: Dunster, Chris <DunsteC@wsdot.wa.qov>; Biggs, Jason R.
<BiqgsJR@wsdot.wa.gov>


Confidential Pursuant to Protective Order Dated December 12, 2018                               NRPC AMTRAK 021178
             Case 3:18-cv-05106-BHS
Subject: WSDOT/Amtrak Letter Agreement for Document
                                           Pt. Defiance34-3  Filed
                                                        Bypass     09/16/19
                                                               Testing        Page
                                                                       and Special    24 of 80
                                                                                   Train

Tamika:

As we prepare for our new service start on December 18, 2017, Amtrak must qualify train crews and test all equipment
types that will operate on the new Pt. Defiance Bypass rail line. In addition, WSDOT wants to offer a special event
train on December 13 to carry local leaders, members of our congressional delegation, and others on the inaugural run
over the new line.

Attached for your review is a draft letter agreement and the draft exhibits that accompany this letter. It borrows heavily
from the letter agreement we executed with Amtrak in February 2017 for the speed and signal test on the same section
of railroad.

Please share this draft letter agreement and the draft exhibits with the appropriate people on your team. We have been
working with Kurt Laird on the test plan, but we need Amtrak to examine the costs estimates I generated for Exhibit 1
and make sure that my numbers are accurate and that the insurance provisions and costs are accurate as well.

Call or email at any time to discuss. This should be the last of the agreements we need to execute with Amtrak before
the new service start.

Kirk Fredrickson
Cascades Passenger Services Manager
WSDOT Rail, Freight and Ports Division
310 Maple Park Ave SB, Box 47407
Olympia, WA 98504-7407
W: 360.705.7939
C: 360.890.9210




Confidential Pursuant to Protective Order Dated December 12, 2018                                 NRPC AMTRAK 021179
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 25 of 80




             EXHIBIT 25
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 26 of 80

    Amtrak Train Collision with Maintenance-of-Way
                                          Equipment
                               Chester, Pennsylvania
                                         April 3, 2016




                                                        Accident Report
                                                       NTSB/RAR-17/02
                                                        PB2018-100263
    National
    Transportation
    Safety Board
 Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 27 of 80



                                                             NTSB/RAR-17/02
                                                               PB2018-100263
                                                                Notation 57150
                                                    Adopted November 14, 2017




                        Railroad Accident Report
Amtrak Train Collision with Maintenance-of-Way Equipment
                                     Chester, Pennsylvania
                                              April 3, 2016




                                                   National
                                                   Transportation
                                                   Safety Board

                                                   490 L’Enfant Plaza, S.W.
                                                   Washington, D.C. 20594
         Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 28 of 80

NTSB                                                                           Railroad Accident Report

Table 3. Speed versus distance.


          Speed (mph)                    Feet per Second                       Feet per 15 Seconds

              90                              132.0                                    1,980

              95                              139.3                                    2,090

              100                             146.7                                    2,200

              105                             154.0                                    2,310

              110                             161.3                                    2,420



1.16 Safety Culture and Management
         Safety culture is a term used to refer to an organization’s attitudes and actions about safety.
That is, the beliefs commonly held by all employees throughout a corporation about safety in their
workplace, including their safety, that of their peers and colleagues, and that of customers during
business activities. All organizations have a safety culture; however, safety cultures can be weak
and ineffectual at fostering safe work practices by employees. Safety culture has been studied
widely across business communities; organizations that prioritize safety within all business
activities have a strong safety culture.

         James Reason has indicated that organizations with a weak safety culture will have more
active failures, as well as latent conditions that undermine safety. Active failures are the errors and
violations committed by those in direct contact with the system. Latent conditions are created by
system designers, builders, procedure writers, maintainers, and system managers and can lie
dormant for many years before they combine with active failures and lead to an accident.
(Reason 2013, pp. 82–83) Thus, one would expect employees of an organization with a weak
safety culture to engage in more unsafe actions than employees of an organization with a strong
safety culture. One would also expect managers of an organization with a weak safety culture to
fail to seek and address upstream system factors, such as poor training and a lack of equipment.
As Reason observes, perhaps the most insidious and far-reaching effects of a weak safety culture
are shown by an organization’s reluctance to proactively address known safety shortcomings.
(Reason 2013)

        An important concept related to safety culture is safety management. Generally, safe
organizations have a system in place to manage safety, which is called a safety management system
(SMS). The FAA, which has mandated the implementation of SMS, defines an SMS as a “formal,
top-down, organization-wide approach to managing safety risk and assuring the effectiveness of
safety risk controls.34 It includes systematic procedures, practices, and policies for the management

    34
         FAA Order 8000.369, FAA Safety Management System Initiative (FAA Safety Management System
Initiative). Accessed August 15, 2017. The order applies to the Air Traffic Organization (ATO), Aviation Safety
Organization (AVS), Office of Airports (ARP), Office of Commercial Space Transportation (AST), the Office of the
Next Generation Air Transportation System (ANG), and the Hazardous Materials Safety Program Office in the Office
of Security and Hazardous Materials Safety (ASH).



                                                      31
        Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 29 of 80

NTSB                                                                     Railroad Accident Report

of safety risk.” Further, “an SMS is a structured process that obligates organizations to manage
safety with the same level of priority that other core business processes are managed.” Safety
culture and SMS programs are interconnected:

        A safety culture is the manifestation of the internalization of the SMS on the part
        of the employees that make up the organization. The SMS should take account of
        and shape the safety culture of the organization. Effective SMS instill and reinforce
        a safety culture among employees, and that safety culture ensures the effective
        implementation of the policies, principles, and practices set forth by the
        management system.35

        SMS programs have four functional characteristics:

        •   Corporate policies and procedures for safety and safe operations. All SMS programs
            must define policies, procedures, and organizational structures to accomplish their
            goals. The policies and procedures must emanate from the top of the organization with
            clear support and expectations for compliance throughout all lower corporate levels.
            The corporate policies and procedures must align and implement senior management’s
            vision for safety throughout the business operations.
        •   Safety assurance controls that serve as checks and balances for the implementation of
            safety policies and practices and also as a feedback mechanism to inform management
            about the effectiveness of the safety programs. These controls must be applied
            continuously and respected throughout the organization’s operations, and employees
            must be encouraged to respect and work with the controls, even in changing work
            environments.
        •   Risk management is a formal system of hazard identification, analysis, and mitigation.
            It is an essential component of work project planning, and it should be performed for
            each job and for all work crews working in or for the corporation. Risk management
            techniques vary and, therefore, can be tailored to fit all jobs. The purpose of risk
            management is to inform workers about safety hazards and to provide sufficient
            insights to control risks to acceptable levels.
        •   Safety promotion. The safety policies, practices, and techniques of a safety culture will
            not influence the actions and decision-making of workers without management’s
            guidance and support of compliance. The purpose of safety promotion is to convey to
            all workers that safety is a core value of the organization, which has established
            practices that support safety and in which management participates.




   35
          2011. Implementing Safety Management System Principles in Rail Transit               Agencies
(https://www.transit.dot.gov/regulations-and-guidance/safety/safety-management-systems-sms).   Accessed
August 22, 2017.



                                                  32
         Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 30 of 80

NTSB                                                                     Railroad Accident Report

1.16.1 Amtrak Safety Management

        NTSB investigators examined the first-line safety supervision at the Chester work site in
relation to the unsafe practices found, which led to interviews with senior management personnel
to learn about and understand Amtrak’s safety program and safety management and how they
affect roadway workers and train-operating employees. Investigators also interviewed senior
managers of the unions that represented the roadway workers involved in the accident. The
interviews included safety policies, procedures, and assurances; the collection of safety-critical
information; risk management strategies; and promotion. Additional safety topics discussed
include safety oversight, corporate safety knowledge and vision, and reliance on rule compliance.

      At the time of the accident, Amtrak had a system safety program (SSP) in place. Amtrak’s
SSPP defines “system safety,” as follows:

         Amtrak defines system safety as a detailed method of applying scientific, technical,
         operating, and management techniques and principles for the timely identification
         of hazard risk and initiation of actions to prevent or control these hazards
         throughout the system life cycle and within the constraints of operational
         effectiveness, time, and cost. The system to which the SSP applies is Amtrak and
         all of its organizational and physical components, people, procedures, facilities, and
         equipment.

         The Amtrak safety policy contained in the SSPP states the following:

         To be safer, Amtrak will use behavioral safety principles in developing and
         implementing safety risk reduction programs. The Safe-2-Safer Program and the
         SSPP will guide prevention efforts by identifying the policies, programs, and
         strategies that promote a safe work environment for employees and travelers alike.
         Safety principles are used to integrate safety into all phases of our business
         including design, construction, modification and rehabilitation, operation,
         maintenance, and procurement, and that we reduce risk and eliminate, to the extent
         possible, potentially hazardous activities and conditions.

         Amtrak’s safety and occupational health goals can be achieved through a
         responsive, coordinated safety and risk management effort using the Safe-2-Safer
         process. We commit to:

              •   Working with all employees to identify safety risks ….

       According to Amtrak’s deputy chief safety officer, the SSPP was initiated in 2006 and
“was developed in accordance with the American Public Transportation Association standards,
which are volunteer consensus elements.” 36 In general, Amtrak’s SMS programs, including the
implementation of the strategies described in the SSPP, were described as “evolving.” In addition



   36
        There is no federal requirement for Amtrak to have an SSPP.



                                                        33
         Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 31 of 80

NTSB                                                                          Railroad Accident Report

to the Safe-2-Safer Program, Amtrak had enacted two other safety programs: a close call reporting
system and the Safety Liaison Program.

       Safe-2-Safer was a peer-to-peer program intended to drive behavior-based safety. The
program relied on employees to provide feedback to their peers to encourage them to engage in
safer behaviors. Amtrak’s management intended Safe-2-Safer to be a nonthreatening and
confidential program for collecting safety-related information.

        Amtrak adopted the FRA’s Confidential Close-Call Reporting System C3RS—and
anticipated collecting safety-critical information through it.37 The FRA C3RS website provides this
description of the system:

         A[n] FRA sponsored voluntary confidential program allowing railroad carriers and
         their employees to report close calls. The program provides a safe environment for
         employees to report unsafe events and conditions. Employees receive protection
         from discipline and FRA enforcement. Railroads also receive protection from FRA
         enforcement for events reported within C 3RS.

        The Safety Liaison Program relied on experienced labor personnel to visit work sites
randomly to assess the safety of work activities. The safety liaisons were Amtrak employees who
were given the authority to challenge workers when they observed unsafe acts and who were
expected to counsel workers on proper, safe work techniques. Amtrak’s Safety Division managers
told NTSB investigators that because the safety liaisons were experienced in their trades, the
workers likely would respect and accept their safety advice more readily than they would if the
same advice were formalized in rules. However, Amtrak safety managers said that the Safety
Liaison Program started about 3 1/2 years ago, was understaffed, and at the time of the accident
many of its tools and procedures for observing and tracking safety issues had not been
implemented throughout the company. NTSB investigators determined that no safety liaisons were
present at the work site on the day of the accident.

        Investigators also learned that all the unions that represented the roadway workers involved
in the accident had opted out of Amtrak’s Safe-2-Safer program and the C 3RS program during
their respective labor-management contract negotiations. The union representatives told
investigators that the work environment was hostile and made it difficult for workers to perform
their jobs safely and to provide peer-to-peer protection for their colleagues, because Amtrak had
instituted a “Cardinal Rules” program that could lead to workers’ being fired for a single violation.
(See figure 12.)




   37
        FRA C3RS website (http://www.fra.dot.gov/c3rs). Accessed September 25, 2017.



                                                      34
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 32 of 80

NTSB                                                            Railroad Accident Report




                       Figure 12. Amtrak’s 10 Cardinal Rules.




                                        35
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 33 of 80

NTSB                                                                   Railroad Accident Report

      The general chairman of the Brotherhood of Maintenance of Way Employes Division
(BMWED) expressed frustration with Amtrak’s Cardinal Rules, which he suggested led to
employees’ being terminated for minor violations. He said

       I can think of 8 or 10 people right now that were fired for minor violations of RWP
       rules, that probably, in my opinion, should not have been fired. … one guy was
       fired because he got out of a truck on a, basically a dead track, where the grass is
       this high, and [he] didn’t get RWP protection. A train hasn’t been on that track for
       25 years.

        The BMWED general chairman added that the fear of being fired “sends terror into every
man’s thought and family, when you’re without that income….” The BMWED general chairman
indicated that the revocation of an existing close-call policy, and the implementation of the
Cardinal Rules, resulted in vital safety information not being reported. He said that “engineers
were reluctant sometimes to report close calls with track gangs, because they didn’t want to involve
the track gang in discipline.”

       Other union leaders expressed similar concerns. For instance, the general chairman of the
Brotherhood of Railroad Signalmen (BRS) described a culture of fear at Amtrak: “There’s no
dialogue … it’s fear. I mean you talk to the managers, they’re afraid. And you can talk to the
youngest guy. It’s fear.” The BRS chairman expressed concern that Amtrak threatened to fire
employees for not following fall protection protocol, but failed to provide the necessary policy and
resources to follow the protocol.

         A representative for the American Railway and Airway Supervisors Association (ARASA)
union indicated that Safe-2-Safer was “nothing but a program that drove down safety statistics,”
and that “nobody believed in the program, but if you spoke against [it], especially managers, they
were deathly afraid to say anything because their superiors would take action against them.” He
said, “This company is driven by fear.” The ARASA representative indicated that there were
situations in which employees “reported track conditions that there should have been speed
restrictions on, they were pressured into either overlooking it, or changing their reports.”

        The ARASA representative also expressed concern over training, saying, “we have no
training other than the Safe-2-Safer Program, that was basically pushed on us, and then never
followed through.” He indicated that the classroom training was insufficient, and that the
instructors lacked experience and could not effectively elaborate on classroom materials. He
voiced concern that feedback from the field was not being incorporated into classroom training
appropriately. The BMWE chairman also expressed concern over the training, indicating that the
training instructors at one point were teaching an incorrect way to use SSDs.

        Investigators reviewed Amtrak records pertaining to the Cardinal Rules to evaluate the
extent to which the union representatives’ concerns were consistent with objective data. Amtrak
records indicated that the Cardinal Rules were enforced across the entire Amtrak system. In 2016,
employees had been terminated in Berlin, Connecticut; Chicago; New York; Denver; Philadelphia;
Wilmington, Delaware; and Newark, New Jersey. Investigators confirmed that multiple employees
had been terminated for failing to establish RWP. In addition, Amtrak had considered terminating



                                                36
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 34 of 80

NTSB                                                                   Railroad Accident Report

an employee for failing to use fall protection but decided not to because the “employee [was] not
trained on fall protection, and did not understand [the] requirements.”

         Investigators spoke with Amtrak management to obtain additional information about the
Cardinal Rules. Amtrak’s chief operations officer indicated that “every single Cardinal Rule
violation goes to a group that looks at the mitigating circumstances, and that group decides what
the discipline is going to be, and there’s a progressive discipline process.” The chief operations
officer later added that “The perception is, wrongfully so, and I think communication, again, could
have been better, that you violate one of these rules, you’re terminated. Nothing could be further
from the truth.”

       Additionally, the chief safety officer provided information about the enforcement of the
Cardinal Rules, indicating that the repercussions an employee experienced for violating a Cardinal
Rule varied depending on who discovered the violation. That is, if a safety liaison discovered a
Cardinal Rule violation, the employee would be counseled, but not reprimanded. However, if a
supervisor discovered a Cardinal Rule violation, the incident would be reported to management,
who would review the violation and consider termination of the employee.

       Amtrak’s chief operating officer did not acknowledge the unions’ concerns with the
Cardinal Rules and said that he did not understand their position. The disagreement between
Amtrak and its unions over Amtrak’s safety programs became a labor-management contract
negotiating issue, putting roadway workers at risk every day. Amtrak acknowledged an awareness
of the unions’ refusal to participate in its Safe-2-Safer and close-call reporting programs yet
continued to conduct its public transportation business without openly disclosing and proactively
promoting resolutions to these safety shortcomings.

        Investigators interviewed Amtrak senior executives and division heads to further examine
safety management practices and efforts to improve safety management throughout the company.
The managers had a variety of attitudes about best safety practices. Some managers showed little
interest or concern about safety beyond the demands of their immediate job responsibilities, others
expressed awareness of safety principles but lacked detailed knowledge of them or experience in
applying them, and a few managers enthusiastically espoused their use of well-established and
contemporary safety management techniques in performing their jobs.

        In particular, there appeared to be a gap in Amtrak’s safety training. The Amtrak director
of training indicated that there was no field auditing process to evaluate the effectiveness of the
classroom training that Amtrak foremen received. Thus, Amtrak could confirm that the workers
involved in the accident had probably viewed a presentation pertaining to the use of SSDs.
However, Amtrak could not confirm whether this presentation had sufficiently prepared the
workers to consistently apply the safety devices in the field. Also, the director of operating
practices recognized the fallibility of human performance (that is, humans do not perform error
free 100 percent of the time) yet failed to acknowledge the inherent risks associated with train
dispatchers initiating passenger train movements based solely on verbal communications that
tracks are clear. He would not accept a proposal that train dispatchers can trust the safety-critical
information communicated by track foremen, but they must verify that information through
follow-up questions. Instead, he strongly relied on old railroad industry adages, such as foremen



                                                 37
         Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 35 of 80

NTSB                                                                                 Railroad Accident Report

must follow the rules (report only when tracks are clear), and train dispatchers do not need to slow
passenger trains through construction zones because there is no rule that requires it.

       The senior manager of heavy construction (production programs) demonstrated his
awareness and knowledge of safety practices by requiring his staff to prepare detailed SSWPs. The
chief operating officer and the deputy chief safety officer were able to discuss system safety
concepts in detail and conveyed clear visions to improve Amtrak’s safety culture through
contemporary system safety strategies.

        Although the Amtrak managers had disparate views of safety management, they shared
one common perspective: workers must follow the rules to remain safe. This was evident in
interviews with employees throughout all levels of Amtrak’s management. Amtrak’s reliance on
rule compliance, for instance, was highlighted in an interview with Amtrak’s chief safety officer
pertaining to construction zones:

Question:       Do construction zones present any unique challenges from your point of view as chief
                safety officer?

Answer:         Not if you follow the rules. You follow the rules, you follow the procedures out there.
                The rules, there are rules in place that allow the safe passage of trains. It’s when you
                don’t follow the rules that you get yourself in trouble. Obviously, Amtrak is a
                high-speed railroad, if you will. They do a lot of their work at nighttime. But
                nonetheless, if you follow the rules and procedures, I don’t see it as much of an issue.

      A second example of Amtrak’s reliance on rule compliance is evident in a discussion with
Amtrak’s director of operating practices:

Question:       We know rules probably can’t be written to cover every scenario that’s experienced
                out on the road. We know that people can’t be relied upon as 100 percent rule
                followers. Is there a take-away from that that may help Amtrak make some
                improvements beyond what the NTSB recommends?

Answer:          I would take exception to your statement that we can’t depend on people to
                be 100 percent rule followers. Every employee’s life depends on each and
                every other employee following the rules. As soon as one employee fails to
                follow the rules, it puts another employee or the riding public in jeopardy and
                that’s unacceptable.

        Many similar conversations unfolded as investigators spoke with Amtrak managers about
their approach to managing safety. 38 The NTSB recognizes that rules and procedures are an
essential element of transportation operations. Rules can be viewed as a ‘soft’ safety defense.
James Reason (1997, p. 8) stated the following:

         ‘Soft’ defenses, as the term applies rely heavily upon a combination of paper and
         people: legislation, regulatory surveillance, rules and procedures, training, drills

   38
        Transcripts of these interviews are available in the NTSB’s public docket for this accident.



                                                          38
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 36 of 80

NTSB                                                                   Railroad Accident Report

        and briefings, administrative controls (for example, permit-to-work systems and
        shift handovers), licensing, certification, supervisory oversight and—most
        critically—front-line operators, particularly in highly automated control systems.

Also—
        ‘Hard’ defenses include such technical devices as automated engineered safety
        features, physical barriers, alarms and annunciators, interlocks, keys, personal
        protective equipment, non-destructive testing, designed-in structural weaknesses
        (for example, fuse pins on aircraft engine pylons) and improved system design.

        Rules and procedures can provide a layer of protection, but they do not constitute all the
layers of protection that would be expected in a safe system. (Reason 1997, p. 7) Safety experts
(for example, Reason 1997, pp. 49–51) do not support the notion that a focus on rules compliance
can completely assure safety.

1.16.2 Federal Railroad Administration Role in Safety Management Systems

        The FRA has introduced, but has not yet enacted, an SMS regulation for the intercity and
commuter passenger railroads the FRA regulates. In 2012, the FRA published an NPRM that
included a draft of 49 CFR, Part 270, System Safety Program. (Federal Register 2012, 55372) The
FRA published the final rule on August 12, 2016. (Federal Register 2016, 53850) The regulation
required intercity and commuter passenger railroads to provide a formal plan to implement key
aspects of SMS, including risk management strategies. The FRA indicated that “an SSP provides
a railroad with the tools to systematically and continuously evaluate its system to identify hazards
and the resulting risks gaps in safety and to mitigate or eliminate these hazards and risks.”
Although the effective date of the regulation initially was October 11, 2016, the regulation has
been stayed four times. Most recently, the FRA published a stay of the regulation effective June 2,
2017, until December 4, 2017. (Federal Register 2017, 26359)




                                                39
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 37 of 80

NTSB                                                                  Railroad Accident Report


3.9 Safety Oversight
        Numerous unsafe conditions were uncovered in the investigation that contributed to the
hazards of the work environment on the day of the accident. These safety shortcomings ranged
from individual and crew actions to procedural and oversight work practices that facilitated
unnecessary risks and increased the likelihood of the accident. These unsafe active failures and
latent conditions combined to result in a fatal accident. While mistakes are expected in human
work systems, the multitude of unsafe conditions observed indicates a systemic problem. The
active failures that occurred indicate that safety was consistently a low priority in the decision-
making process of the employees involved. The presence of the unsafe latent conditions indicates
that management failed to proactively identify and mitigate unsafe conditions. Indeed, no fewer
than 29 active failures and latent conditions were identified:

Medical Active Failures

   1. The backhoe operator ingested drugs that could have negatively impacted his ability to
      perform his work safety.

   2. The track supervisor ingested drugs that could have negatively impacted his ability to fulfill
      his supervisory responsibly of ensuring that his subordinates were following safe work
      practices.

   3. The train engineer ingested drugs that could have negatively impacted his ability to operate
      the train safety.

Medical Latent Conditions

   4. Roadway workers were not subject to random drug screening.

Maintenance of Way Active Failures

   5. The night foreman released foul time with workers and equipment on the track.

   6. The night foreman communicated with a cell-phone instead of a radio, which prevented
      other workers from discovering that he was releasing his foul time authority.

   7. The day foreman did not request foul time authority, even though the night foreman had
      departed the work site and workers and equipment were fouling track 3.

   8. The day foreman did not conduct a meaningful job briefing.

   9. Several employees signed a job briefing signature sheet, even though they were not given
      a job briefing, and did not exercise their right to make a good-faith challenge.

   10. The day foreman circulated a job briefing signature sheet while the track was unprotected.

   11. The RailVac superintendent (a contractor) requested a job briefing before initiating work,
       but even upon being prompted, the day foreman did not conduct a job briefing.


                                                57
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 38 of 80

NTSB                                                                  Railroad Accident Report

   12. The day foreman told the RailVac superintendent that several tracks were protected with
       foul time when they were not.

   13. The day foreman told the watchman that several tracks were protected with foul time when
       they were not.

   14. Neither the night foreman nor the day foreman applied SSDs.

   15. The day track supervisor did not stop the ongoing work due to the lack of SSDs.

   16. The day track supervisor was actively performing the job of a roadway worker, rather than
       ensuring that his subordinates were following safe work practices.

   17. The watchmen did not have adequate sight distance to see approaching trains and could
       not provide adequate protection. He did not stop the ongoing work with a good faith
       challenge.

Maintenance-of-Way Latent Conditions

   18. Amtrak did not require or encourage an SSWP be prepared for the 55-hr track work.

   19. Amtrak did not have a formal shift transfer procedure for the dispatcher and the foremen
       that verified the use of SSDs.

   20. Workers reported that radios did not work well in the area, which resulted in cell phone
       communications and reduced situation awareness for track workers.

   21. Amtrak management did not assure that roadway workers were equipped, properly trained,
       and diligently used SSDs. Amtrak management did not have an efficiency testing code for
       SSD use.

   22. Without applying SSDs to the track as a redundant safety protection, the track occupancy
       logic of the signal system was not enabled at the time of the accident.

Dispatcher Active Failures

   23. The day train dispatcher did not verify that SSDs had been applied.

   24. The day train dispatcher engaged in personal phone calls while on duty.

   25. The day train dispatcher did not call the day foreman to verify that track 3 was clear before
       authorizing a train to proceed on it, even though he was anticipating that the day foreman
       was going to call and request foul time for the track “within seconds.”

   26. The day train dispatcher authorized a train to proceed through the work area at maximum
       authorized speed, rather than requiring a slower speed as a precaution.




                                                58
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 39 of 80

NTSB                                                                    Railroad Accident Report

Dispatching Latent Conditions

   27. Amtrak rules did not require speed restrictions for trains passing ballast vacuuming work,
       and the speed restrictions that they did have required that trains proceed at 80 mph, which
       is not slow enough to significantly mitigate the risk associated with construction zones.

   28. Amtrak rules did not prohibit dispatchers from engaging in personal phone calls while on
       duty.

   29. Amtrak supervisor expectations for dispatchers emphasized on-time performance over
       safety.

        As discussed earlier, Reason (2013, pp. 82–83) has maintained that an increased number
of active failures and latent conditions are a manifestation of a weak safety culture. Therefore, the
NTSB concludes that the 29 active failures and latent conditions indicate a systemic problem with
Amtrak’s safety culture. Consistent with this conclusion, further investigation revealed several
safety deficiencies at various organizational levels at Amtrak. This section of the report details
these issues.

3.9.1 First-Line Safety Oversight

        Amtrak had three safety programs at the time of the accident—Safe-2-Safer, C3RS, and the
Safety Liaison Program—but none of these programs ensured the safety of the workers involved
in the accident. The workers belonged to unions that had chosen not to participate in Safe-2-Safer
and C3RS. According to the union representatives, the Safe-2-Safer program was inferior to a
previous safety program, and they preferred an older close-call policy, which had been cancelled
in 2014, over C3RS. Also, the union representatives indicated that the implementation of the
Cardinal Rules had contributed to labor employees’ fearing that they would lose their jobs if they
reported rule violations. Amtrak management indicated that the Cardinal Rules were not new
concepts; they were fundamental railroad safety principles. Beyond this, Amtrak management
generally did not acknowledge the union concerns.

         It is concerning that Amtrak and its unions allowed safety to become a labor-management
contract negotiating issue. The lack of participation in the C3RS and Safe-2-Safer programs
trivialized safety and made the work environment less safe for everyone, including Amtrak
employees, contractors, and the traveling public. It is also concerning that Amtrak was aware of
the unions’ refusal to participate in Safe-2-Safer and C3RS, yet the company failed to resolve the
unions’ objections and effectively mitigate these safety shortcomings.

        Amtrak’s third safety program, the Safety Liaison Program, was ineffective, which likely
was a consequence of the program’s being understaffed; there was no safety liaison present at the
work site on the day of the accident. Although the Safety Liaison Program could be an effective
safety management program if implemented and resourced properly, it is concerning that Amtrak’s
senior leadership tolerated the ineffective, under-resourced program and failed to collaboratively
establish a pervasive and robust safety solution for all jobs potentially encroaching on its passenger
railways, especially the busy NEC.



                                                 59
         Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 40 of 80

NTSB                                                                           Railroad Accident Report

        This concern is heightened by the recognition that Amtrak knew that its two other safety
programs were rendered defunct and inoperable by their labor management practices. That is,
Amtrak’s senior leaders should have recognized the serious system safety deficiency of
nonparticipation in the safety programs. Collaboration is needed to maximize safety in systems,
because safety issues often involve interactions among parts of the system. It is important to
understand how a change in one subsystem of a complex system may affect other subsystems
within that system. As NTSB Board member Christopher A. Hart said in his October 10, 2017,
presentation to the ORCHSE Strategies Executive Business Issues Forum in Arlington, Virginia,
Using Collaboration to Improve Workplace Safety, collaboration improves the processes of
identifying potential issues, prioritizing the issues, developing solutions, and evaluating whether
the solutions are effective.48 For these safety-critical processes to occur, a shared trust between the
stakeholders is imperative.

         NTSB Board member Christopher A. Hart provided an example of the effectiveness of
collaboration in the aviation industry in a September 28, 2017, key note address to the National
Association of State Motorcycle Safety Administrators in Burlington, Vermont. Hart noted that in
the 1990s, the FAA, airlines, air traffic controllers, airports, and pilots all began a collaborative
effort to reduce the fatal accident rate. By coordinating their safety management efforts, the fatality
rate was decreased by more than 80 percent in only 10 years, and the last fatal crash of a US airliner
was in 2009. 49

        At the time of the accident in Chester, a weak relationship between Amtrak’s management
and the unions undermined the effectiveness of Amtrak’s system safety efforts. Specifically, a lack
of collaboration between Amtrak’s management and labor resulted in two programs’ being
inoperable. A third program was understaffed and underdeveloped. Therefore, the NTSB
concludes that Amtrak’s safety programs were deficient and failed to provide effective first-line
safety oversight. The NTSB recommends that Amtrak work with labor to achieve full participation
in all applicable safety programs. The NTSB also recommends that Brotherhood of Maintenance
of Way Employes Division, American Railway and Airway Supervisors Association, Brotherhood
of Locomotive Engineers and Trainmen, and Brotherhood of Railroad Signalmen work with
Amtrak to improve the effectiveness of all applicable safety programs.

3.9.2 Reporting Systems

        Several Amtrak managers and executives told NTSB investigators that they believed rule
compliance was the central tenet of safe railroad operations. Amtrak’s reliance on rule compliance
was also reflected in their policies. For instance, the Cardinal Rules were implemented with the
goal of increased rule compliance. Interviews with Amtrak leaders and a review of the Cardinal
Rules policy suggest that Amtrak endorses a Person Model of error, which, as noted by
James Reason, is the most commonly held view of errors. (Reason 2013, p. 101) The Person Model
places the origin of error squarely on the people in direct contact with the system. Reason observes

    48
      Christopher A. Hart, presentation slides, Executive Business Forum Presentation, Using Collaboration to
Improve Workplace Safety (https://www.ntsb.gov/news/speeches/CHart/Documents/hart-20171010.pdf).
    49
     Christopher A. Hart, Transcript, Keynote Address to the National Association of State Motorcycle Safety
Administrators, Burlington, Vermont) (https://www.ntsb.gov/news/speeches/CHart/Pages/hart_20170928.aspx).



                                                      60
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 41 of 80

NTSB                                                                   Railroad Accident Report

that typical remedial measures derived from this model include “naming, blaming, shaming,
retraining, fear appeals, and writing another procedure.” He notes that “managers like the model
because it separates the errant individuals from the organization in which he or she works.”

        As Reason (1990) observes, the Person Model is ineffective because it isolates the person
from the context in which the error was made. The Cardinal Rules program was ineffective for the
same reason. The rules placed the burden for safety on workers, and did not hold supervisors or
managers accountable for safety. For instance, consider the 10th Cardinal Rule—Failure to comply
with applicable RWP procedures. Under this rule, the foremen involved in the accident could have
been terminated for failing to use SSDs. However, the foremen did not have access to SSDs, and
so it would have been impossible for them to follow the rule. In addition, Amtrak management
should have been aware of the need to provide training and reliable equipment to shunt track; this
was identified in 1988 after the Night Owl accident. Thus, the lack of SSDs was an upstream
system safety shortcoming that Amtrak management failed to address. Using the Cardinal Rules
to terminate the foremen would not have addressed the underlying safety problem. In addition to
being ineffective, Amtrak’s Cardinal Rules program led to incompatibility with Amtrak’s other
safety programs.

        If an effective reporting system had been in place, management would have been aware of
the systemic failures to use SSDs. However, many employees were not participating in
Safe-2-Safer or C3RS, and the Safety Liaison Program was still “evolving.” In addition, the unions
reported frustration over the incompatibility of the Cardinal Rules with the other three safety
programs, which were intended to be nonpunitive. However, Amtrak records revealed that
employees had been terminated for violating Cardinal Rules. Also, it was unclear how the Cardinal
Rules were intended to synchronize with the other Amtrak safety programs. For instance,
discussions with Amtrak management revealed that the likelihood of reprimand for rule violations
depended largely on who discovered the violation. That is, if a safety liaison discovered a safety
rule violation, counseling would occur, but not reprimand. On the other hand, if a supervisor
discovered the violation of a Cardinal Rule, the incident would be reported to management, which
would review the violation and consider termination.

        It does not appear that Amtrak management considered the negative impact the Cardinal
Rules have when implemented alongside the other safety programs. Employees who fear that they
may lose their jobs for violating a rule have a disincentive to report safety issues. Also, this fear
discourages employees from reporting the unsafe behaviors of others, because employees likely
fear that they will get their coworkers in trouble. Although Amtrak’s Cardinal Rules, many of
which stem from FRA regulations and common safety practices, may have been intended to
enforce safety on the railroad, an unintended consequence of their implementation was the
reduction of reporting of safety-critical information.

        Amtrak and FRA rules and their rule enforcement play essential roles in safe railroad
operations. However, the establishment and enforcement of rules can undermine workers’
perception that Amtrak has a just culture, which is “an atmosphere of trust in which people are
encouraged, even rewarded, for providing essential safety-related information.” (Reason 1997,
p. 195) After Amtrak’s leadership penalized Cardinal Rule violators by automatically considering
their firing, union workers perceived Amtrak as unfair and became unwilling to report



                                                 61
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 42 of 80

NTSB                                                                   Railroad Accident Report

safety-critical information. The reaction of the unions placed Amtrak’s management in a weak
position to identify and mitigate hazards.

        A System Model of error, as opposed to the Person Model, is more effective.
(Reason 2013, p. 102) From a systems perspective, it is recognized that humans are fallible and
errors are to be expected, even in the best organizations. As Reason (2013, p. 102) observed, when
taking a system perspective, “errors are seen as consequences rather than causes,” and therefore,
organizations must examine system factors to understand the origin of errors. To successfully
identify and address system factors, it is imperative that safety data are accurately collected and
acted upon. Viable reporting systems are necessary to collect safety-critical information. Two
factors affect the viability of reporting systems: (1) Employees must not be afraid that they (or
their coworkers) will experience reprisal for using them and (2) Employees must trust that their
using reporting systems will be rewarded with improvements in safety, because management will
act on the information they provide to address identified hazards in a timely manner. Union
representatives reported high levels of fear among employees and indicated that they did not
believe Amtrak’s reporting systems (particularly Safe-2-Safer) were effective. Therefore, the
NTSB concludes that Amtrak did not have a viable reporting system in place to collect
safety-critical information. The NTSB therefore recommends that Amtrak work collaboratively
with labor to develop and implement a viable safety reporting system (for example, C3RS); ensure
that employees do not experience reprisal for using the system; respond quickly to the data
collected; and communicate any resulting safety improvements to all employees. The NTSB also
recommends that Brotherhood of Maintenance of Way Employes Division, American Railway and
Airway Supervisors Association, Brotherhood of Locomotive Engineers and Trainmen, and
Brotherhood of Railroad Signalmen work collaboratively with Amtrak to develop and implement
a viable safety reporting system (for example, C 3RS).

3.9.3 Corporate Safety Knowledge and Vision

        NTSB investigators examined the state of safety management across Amtrak’s
management at the time of the accident. Investigators discovered that substantial differences in
attitudes and beliefs regarding safety existed among division managers and corporate executives.
Some of these individuals conveyed to investigators a strong commitment to safety, as well as a
deep knowledge of system safety principles, while others did not convey that they clearly
understood or implemented safety management.

         The inconsistent knowledge and views of safety among Amtrak’s managers and executives
indicates a significant shortcoming in the company’s safety culture. It is well established in the
literature that effective safety cultures emanate from the top of an organization, embody a set of
clear and measurable objectives, and engender shared values and attitudes about safety throughout
all levels of an organization. (Reason 1997, 191–220) However, the differing visions of safety
within Amtrak have contributed to a failure to establish effective assurances that safety objectives
are understood and achieved in a common, progressive manner. Therefore, the NTSB concludes
that the lack of consistent knowledge and vision for safety across Amtrak’s management created
a culture that facilitated and enabled unsafe work practices by employees.

       The numerous unsafe behaviors that occurred at the work site leading up to the accident
are symptomatic of a deficient safety culture at Amtrak. Although each of the unsafe behaviors


                                                62
          Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 43 of 80

NTSB                                                                              Railroad Accident Report

can be linked to the catastrophic event, the behaviors were enabled by and attributable to failures
in the safety attitudes of the individuals involved and the safety management provided by Amtrak.
For Amtrak to address the safety issues identified in this report, a systemwide overhaul likely will
be required. Amtrak must address the organizational deficiencies that allowed all the active failures
to occur. The most logical and effective way for Amtrak to improve safety is to develop and
implement a comprehensive SMS program.

        The importance of SMS programs in improving safety is widely recognized in
transportation, and there are numerous resources available from this industry. The FAA and the
Federal Transit Administration have provided guidance on the implementation of SMS
programs.50 Also, Amtrak has already voluntarily developed an SSPP, which contains elements of
an SMS program. Amtrak’s existing SSPP could provide the foundation to meet pending FRA
regulation (49 CFR Part 270, System Safety Program). Thus, Amtrak has an existing platform and
resources upon which to expand its system safety efforts.

        However, it is important to recognize that an SSPP is only a written plan, and cannot ensure
safety without adequate promotion from senior leadership. In the current accident, unions were
allowed to opt out of safety programs, that is, Safe-2-Safer and C3RS. Without employee
participation, the SSPP was ineffective, because Amtrak was not able to work with employees to
identify and mitigate hazards.

        For an SMS program to be effective, Amtrak’s leadership must fully endorse it, fund it,
and promote it with a comprehensive communication strategy that reaches all levels of the
organization. In addition, the unions must fully endorse and promote the SMS for it to be effective.
An SMS program must start with a clear vision of safety. A core safety doctrine based on safety
principles and best practices, promoted as a corporate value for all workers, is needed. Senior
leadership could endorse the core safety doctrine and its safety guidance by making it a
requirement for employment for all workers.

        Amtrak also must address the specific organizational deficiencies identified in this report.
To address the weak safety culture at Amtrak, senior leadership must stop blaming employees for
errors and adopt a system perspective. Senior leadership must address employee fear and engage
with workers to correct safety issues. Employees and contractors cannot experience reprisals or
negative outcomes for their use of any safety management initiative that incorporates a reporting
system intended to collect information on safety vulnerabilities and weaknesses.

         With respect to safety initiatives, Amtrak must improve existing programs, or develop new
ones, for all employees and contractors that facilitate employee acceptance of and adherence to
best safety practices, and that provide effective first-line supervision. To ensure the effectiveness
of these safety management initiatives, Amtrak must continuously collect, analyze, and act on
safety performance metrics. The data collected should be work-process oriented and include
leading indicators of employee acceptance and adoption of the safety initiatives (for example,
utilization of reporting systems). Reports of these programs should be provided to Amtrak’s senior
    50
         (a) See FAA Safety Management System Initiative (https://www.faa.gov/about/initiatives/sms/).
   (b) FTA Safety Management System Page (https://www.transit.dot.gov/regulations-and-guidance/safety/safety-
management-systems-sms).



                                                         63
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 44 of 80

NTSB                                                                     Railroad Accident Report

leadership and to those who should promote the safety initiatives, confirm that they are effective,
and ensure that the data derived from them is acted upon in a timely manner. Additionally, senior
leadership must ensure that its safety initiatives are not rendered ineffective because of insufficient
funding, staffing, or labor-management negotiations.

        The evidence uncovered over the course of the investigation revealed that Amtrak’s
strategies to manage safety were deficient. Therefore, the NTSB concludes that Amtrak did not
have an effective SMS program. The NTSB recommends that Amtrak work collaboratively with
labor in an effort to develop a comprehensive SMS program that complies with pending FRA
regulation 49 CFR Part 270, System Safety Program, and that vitalizes safety goals and programs
with executive management accountability; incorporates risk management controls for all
operations affecting employees, contractors, and the traveling public; improves continually
through safety data monitoring and feedback; and is promoted at all levels of the company. The
NTSB also recommends that once Safety Recommendation R-17-26 is completed, Amtrak
implement the SMS program throughout the company with resources sufficient to ensure that all
levels of management and all labor unions involved with Amtrak operations accept and comply
with the system. The NTSB also recommends that Brotherhood of Maintenance of Way Employes
Division, American Railway and Airway Supervisors Association, Brotherhood of Locomotive
Engineers and Trainmen, and Brotherhood of Railroad Signalmen work collaboratively with
Amtrak in an effort to develop a comprehensive SMS program that complies with pending FRA
regulation 49 CFR Part 270, System Safety Program, and that vitalizes safety goals and programs
with executive management accountability; incorporates risk management controls for all
operations affecting employees, contractors, and the traveling public; improves continually
through safety data monitoring and feedback; and is promoted at all levels of the company.

3.9.4 Government Regulation of Safety Management

       The FRA has introduced, but has not enacted, a regulation to mandate formal system safety
program plans at 49 CFR Part 270, System Safety Program. (Federal Register 2016, 53850)
(Federal Register 2017, 26359) This regulation would help improve passenger rail safety by
advancing system safety standards in the industry. However, after four delays, these safety
improvements have yet to materialize. Therefore, the NTSB concludes that by delaying
progressive system safety regulation, the FRA has failed to maximize safety for the passenger rail
industry and the traveling public. The NTSB recommends that the FRA enact 49 CFR Part 270,
System Safety Program without further delay.




                                                  64
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 45 of 80

NTSB                                                                Railroad Accident Report


4 Conclusions
4.1 Findings
  1. The track structure, signals, and mechanical equipment did not contribute to the accident.

  2. The track supervisor had used two different opioids at some point before the accident, but
     based on behavioral evidence, drug-induced impairment of his job performance could not
     be determined.

  3. The Amtrak engineer took timely and appropriate actions to stop the train and to warn the
     roadway workers about the train approaching their work area.

  4. Although there was no operational evidence of impaired performance by the engineer, his
     use of marijuana was illicit and had not been deterred by his participation in the
     US Department of Transportation drug testing program, and any previous marijuana use
     had not been detected by random drug testing.

  5. Amtrak did not effectively assure that its employees, especially those in safety-sensitive
     positions, were drug-free while performing their public transportation duties.

  6. Had the two roadway workers used cocaine, codeine, or morphine with some regularity,
     been subject to random urine drug screening, and been selected for testing, their use of
     cocaine and opiates may have been detected before the accident.

  7. The absence of a random drug testing program for maintenance-of-way employees at the
     time of the accident meant there was no effective program to deter the maintenance of way
     employees from using drugs.

  8. The participation of the two roadway workers in the pool for random testing might have
     deterred them from using cocaine and opiates.

  9. The result of the night foreman’s actions and the day foreman’s inactions based on their
     conversation was that tracks 1, 3, and 4 were not protected with foul time from about
     7:30 a.m. until 7:50 a.m. when the accident occurred.

  10. Had the two foremen communicated with the train dispatcher jointly about the transfer of
      fouls from one foreman to the other, it is likely that on-track safety and protection would
      not have lapsed and the accident would not have happened.

  11. The inadequate and inconsistent use of supplemental shunting devices by Amtrak
      engineering personnel effectively defeated the roadway worker protection component of
      Amtrak’s Advanced Civil Speed Enforcement System and thereby placed
      maintenance-of-way employees, equipment, and the traveling public at greater risk of
      harm.




                                              65
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 46 of 80

NTSB                                                                 Railroad Accident Report

  12. Had the foremen ensured supplemental shunting devices were in place, the accident would
      not have occurred.

  13. There was wide acceptance at Amtrak of not using supplemental shunting devices.

  14. A specific efficiency test code for the foul time process that assesses supplemental shunting
      device use would give Amtrak the ability to monitor and improve supplemental shunting
      device compliance and change the culture of noncompliance.

  15. Had the Federal Railroad Administration required shunting as recommended by the
      National Transportation Safety Board in Safety Recommendation R-08-06, the accident
      would not have occurred.

  16. Amtrak management should have recognized that the project rose to a heightened level of
      hazard that required a detailed review or site-specific work plan before it began.

  17. Safety hazards exist at complex smaller projects, and these hazards should be assessed and
      addressed with site-specific work plans.

  18. Disengagement by a supervisor from a critical and regulated safety communication process
      reduces safety layering and at a minimum encourages other lax safety habits.

  19. Had the supervisor been engaged with his duties and responsibilities, a proper and thorough
      job briefing would likely have been conducted and the employees would have had an
      opportunity to ask the day foreman how on-track safety was to be provided.

  20. Had the day foreman conducted a thorough job briefing for all workers on the day shift,
      including the supervisor, before the work began, foul time protection or the lack thereof
      and which foreman had the foul time likely would have been discussed and then rectified
      or mitigated by removal of the backhoe from track 3.

  21. Each employee present at the work site had the obligation to demand that a proper job
      briefing be conducted before they signed the safety briefing sheet.

  22. The supervisory oversight in Amtrak’s dispatcher center did not adequately monitor
      dispatcher responsibilities to ensure that supplemental shunting devices were used.

  23. The personal phone calls made by the day train dispatcher while he was on duty distracted
      him from performing his job.

  24. Amtrak’s ongoing infrastructure work creates an increased exposure of roadway workers
      to incidents like the one at Chester.

  25. Had Amtrak instructed dispatchers to operate trains at significantly slower speeds through
      the Chester work zone, the severity of the accident would have been diminished.

  26. Amtrak’s rules and supervisor expectations for dispatchers did not adequately emphasize
      safety.


                                               66
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 47 of 80

NTSB                                                               Railroad Accident Report

  27. The 29 active failures and latent conditions indicate a systemic problem with Amtrak’s
      safety culture.

  28. Amtrak’s safety programs were deficient and failed to provide effective first-line safety
      oversight.

  29. Amtrak did not have a viable reporting system in place to collect safety-critical
      information.

  30. The lack of consistent knowledge and vision for safety across Amtrak’s management
      created a culture that facilitated and enabled unsafe work practices by employees.

  31. Amtrak did not have an effective safety management system program.

  32. By delaying progressive system safety regulation, the FRA has failed to maximize safety
      for the passenger rail industry and the traveling public.




                                             67
       Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 48 of 80

NTSB                                                                   Railroad Accident Report


4.2 Probable Cause
        The National Transportation Safety Board determines that the probable cause of the
accident was the unprotected fouled track that was used to route a passenger train at maximum
authorized speed; the absence of supplemental shunting devices, which Amtrak required but the
foreman could not apply because he had none; and the inadequate transfer of job site
responsibilities between foremen during the shift change that resulted in failure to clear the track,
to transfer foul time, and to conduct a job briefing. Allowing these unsafe actions to occur were
the inconsistent views of safety and safety management throughout Amtrak’s corporate structure
that led to the company’s deficient system safety program that resulted in part from Amtrak’s
inadequate collaboration with its unions and from its failure to prioritize safety. Also contributing
to the accident was the Federal Railroad Administration’s failure to require redundant signal
protection, such as shunting, for maintenance-of-way work crews who depend on the train
dispatcher to provide signal protection, prior to the accident.




                                                 68
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 49 of 80




             EXHIBIT 26
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 50 of 80
      CHRIS BRADASICH - CONFIDENTIAL; February 13, 2019             1


·1· · · · · · · · UNITED STATES DISTRICT COURT

·2· · · · ·WESTERN DISTRICT OF WASHINGTON AT SEATTLE

·3· ·______________________________________________________

·4·   ·DALE SKYLLINGSTAD,· · · · · · )
· ·   ·individually,· · · · · · · · ·)
·5·   · · · · · · · · · · · · · · · ·)
· ·   · · · · · · · ·Plaintiff,· · · )
·6·   · · · · · · · · · · · · · · · ·)
· ·   · · · ·vs.· · · · · · · · · · ·) 2:18-cv-00648-BHS
·7·   · · · · · · · · · · · · · · · ·)
· ·   ·NATIONAL RAILROAD PASSENGER· ·)
·8·   ·CORPORATION d/b/a AMTRAK,· · ·)
· ·   · · · · · · · · · · · · · · · ·)
·9·   · · · · · · · ·Defendant.· · · )
· ·   ·______________________________________________________
10

11· · · ·VIDEOTAPED DEPOSITION UPON ORAL EXAMINATION OF

12· · · · · · · · · · · ·CHRIS BRADASICH

13· · · · · · · · · · ·***CONFIDENTIAL***

14· ·_______________________________________________________

15

16

17· · · · · · · · · · · · · 1:47 p.m.

18· · · · · · · · · · · FEBRUARY 13, 2019

19· · · · · · · · 1420 FIFTH AVENUE, SUITE 4200

20· · · · · · · · · · ·SEATTLE, WASHINGTON

21

22

23

24· ·REPORTED BY:· JUDY STEENBERGEN-WEBB, CCR NO. 2495

25
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 51 of 80
   CHRIS BRADASICH - CONFIDENTIAL; February 13, 2019                71


·1· plan.· So it been rolled into that as the official.

·2· · · ·Q.· How about this.· Prior to the derailment was

·3· the unofficial foreman's guide for qualification, was

·4· that contained on Amtrak's intranet?

·5· · · ·A.· That I'm not sure.

·6· · · ·Q.· Do you know what I'm talking about with the

·7· intranet?

·8· · · ·A.· Yes.

·9· · · ·Q.· All right.· Do you know if the system general

10· road foreman ever signs off on training given to

11· engineers?

12· · · ·A.· Are you referring to them actually qualifying

13· engineers?

14· · · ·Q.· No.· I'm just talking about the actual format

15· of training.

16· · · ·A.· I don't quite understand.

17· · · ·Q.· I mean I'm assuming that the system general

18· foremans, they're not the ones getting in the engines

19· and qualifying them?

20· · · ·A.· No.

21· · · ·Q.· My question is do you know any specific system

22· general foremen who authors or is involved in

23· implementing the training for engineers to be qualified

24· on a territory?

25· · · ·A.· They're not involved directly.




                                                                     YVe r1f
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 52 of 80
   CHRIS BRADASICH - CONFIDENTIAL; February 13, 2019                72


·1· · · ·Q.· Okay.· How are they involved indirectly?

·2· · · ·A.· Making sure that the road foremen are

·3· complying with, following the proper procedures for

·4· qualifying that person.

·5· · · ·Q.· And how do they do that?

·6· · · ·A.· Through auditing through our testing system,

·7· which is now called Spartan.

·8· · · ·Q.· Spartan?

·9· · · · · ·Was Spartan the same -- well, what was Spartan

10· back in December of 2017?

11· · · ·A.· It was called TESTS, T-E-S-T-S.

12· · · ·Q.· And what is TESTS, TE -- what is that?

13· · · ·A.· That's for documenting all like our

14· operational testing and qualification.

15· · · ·Q.· And that's on the intranet, correct?

16· · · ·A.· That's accessed through the intranet.

17· · · ·Q.· Yeah.· So the system general foreman would

18· have access to that documentation via the intranet,

19· correct?

20· · · ·A.· Yes.

21· · · ·Q.· And those people are located in Delaware,

22· right?

23· · · ·A.· Yes.

24· · · ·Q.· Bear with me one second.· Okay, Chris?

25· · · · · ·When were you promoted to road foreman?




                                                                     YVe r1f
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 53 of 80
   CHRIS BRADASICH - CONFIDENTIAL; February 13, 2019                73


·1· · · ·A.· August of 2014.

·2· · · ·Q.· And you're based out of Seattle?

·3· · · ·A.· Yes.

·4· · · ·Q.· Have you always been based out of Seattle?

·5· · · ·A.· No.

·6· · · ·Q.· Where were you based out of before?

·7· · · ·A.· Los Angeles.

·8· · · ·Q.· Better weather there, I think.· Do you

·9· disagree?· That's okay.· You can disagree.

10· · · · · ·For the TESTS, the system, did you upload the

11· results of the engine -- the engineers' qualification

12· runs after they were qualified?

13· · · ·A.· As far as I'm aware of.· Yes.

14· · · ·Q.· Okay.· And what type of information would you

15· have included in the TESTS protocol or --

16· · · ·A.· There's a form that's called an 1875, which

17· it's an evaluation for the qualifying trip.

18· · · ·Q.· Okay.

19· · · ·A.· And it has different criterias, and then we

20· have to rank each one.

21· · · ·Q.· Did you do that for Steve Brown?

22· · · ·A.· Yes.

23· · · ·Q.· Have you ever looked at Steve Brown's employee

24· file?

25· · · ·A.· Be more specific.




                                                                     YVe r1f
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 54 of 80




             EXHIBIT 27
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 55 of 80
      KURT LAIRD; March 06, 2019                                    1


·1· · · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · ·WESTERN DISTRICT OF WASHINGTON AT SEATTLE

·3· ·______________________________________________________

·4·   ·DALE SKYLLINGSTAD,· · · · · · )
· ·   ·individually,· · · · · · · · ·)
·5·   · · · · · · · · · · · · · · · ·)
· ·   · · · · · · · ·Plaintiff,· · · )
·6·   · · · · · · · · · · · · · · · ·) 2:18-cv-00648-BHS
· ·   · · · ·vs.· · · · · · · · · · ·)
·7·   · · · · · · · · · · · · · · · ·)
· ·   ·NATIONAL RAILROAD PASSENGER· ·)
·8·   ·CORPORATION d/b/a AMTRAK,· · ·)
· ·   · · · · · · · · · · · · · · · ·)
·9·   · · · · · · · ·Defendant.· · · )
· ·   ·______________________________________________________
10

11· · · ·VIDEOTAPED DEPOSITION UPON ORAL EXAMINATION OF

12· · · · · · · · · · · · ·KURT LAIRD

13· ·_______________________________________________________

14

15

16

17· · · · · · · · · · · · ·8:10 A.M.

18· · · · · · · · · · · ·MARCH 6, 2019

19· · · · · · · · 1420 FIFTH AVENUE, SUITE 4200

20· · · · · · · · · · ·SEATTLE, WASHINGTON

21

22

23

24· ·REPORTED BY:· JUDY STEENBERGEN-WEBB, CCR NO. 2495

25
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 56 of 80
   KURT LAIRD; March 06, 2019                                       54


·1· · · · · · · · ·MR. WACKERBARTH:· Off the record.

·2· · · · · · · · ·VIDEOGRAPHER:· Going off the record at

·3· 9:15.

·4· · · · · · · · ·(Deposition Exhibit 10 was marked for

·5· · · · · · · · · identification.)

·6· · · · · · · · ·(Recess taken.)

·7· · · · · · · · ·VIDEOGRAPHER:· We are back on the record

·8· at 9:17.

·9· · · ·Q.· (BY MR. DRISCOLL)· Sir, what I've marked as

10· Exhibit 10 is Tanner -- is it -- how do you pronounce

11· his last name?

12· · · ·A.· Lingafelter.

13· · · ·Q.· Lingafelter's PC exam, which you've testified

14· that you've seen before but after the occurrence, true?

15· · · ·A.· Correct.

16· · · ·Q.· Okay, and who was Tanner?

17· · · ·A.· Conductor was his position.

18· · · ·Q.· Okay.· Was he a qualifying conductor?· Was he

19· a qualified conductor?

20· · · · · ·What was his position on 501 on December 18th,

21· 2017, to the best of your understanding and knowledge?

22· · · ·A.· I believe he was a qualifying conductor.

23· · · ·Q.· Okay.· So if we look at Exhibit Number 10,

24· does that address Curve 19.8?

25· · · · · · · · ·MR. WACKERBARTH:· And just for the




                                                                     YVe r1f
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 57 of 80
   KURT LAIRD; March 06, 2019                                       55


·1· record, did you get that as a qualifying conductor or a

·2· qualified conductor?

·3· · · · · · · · ·MR. DRISCOLL:· I think he said

·4· qualifying.· He didn't say qualified.· He said

·5· qualifying.

·6· · · · · · · · ·MR. WACKERBARTH:· Is that what you

·7· recorded?

·8· · · · · · · · ·THE REPORTER:· Qualifying.

·9· · · · · · · · ·MR. WACKERBARTH:· Thank you.

10· · · ·A.· I'm sorry, could we repeat the question after

11· that conversation?

12· · · ·Q.· (BY MR. DRISCOLL)· Sure.

13· · · · · ·What's been marked as Exhibit Number 10 is the

14· PC exam for the qual -- or the conductor qualifying

15· exam for Tanner, correct?

16· · · ·A.· Correct.

17· · · ·Q.· All right.· Where in the PC exam does it

18· discuss Curve 19.8?

19· · · ·A.· I don't see it in this document.

20· · · ·Q.· Where in the exam does it identify that the

21· conductor needs to alert the engineer of the Curve 19.8

22· and the FAST Act requirements?

23· · · ·A.· I do not see it in this document.

24· · · ·Q.· Now, this was the -- it looks like his date

25· was taken was 11/27/2017, correct?




                                                                     YVe r1f
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 58 of 80
   KURT LAIRD; March 06, 2019                                       56


·1· · · ·A.· That's correct.· Yes.

·2· · · ·Q.· So before he would been qualified and able to

·3· operate on the Lakewood Sub, he would have had to have

·4· passed this exam, correct?

·5· · · ·A.· That's correct.

·6· · · ·Q.· Okay.· It looks like it was administered by

·7· Mr. Greenwell, correct?

·8· · · ·A.· Correct.

·9· · · ·Q.· So the PC test that was given to the

10· conductors did not identify Curve 19.8 as a curve that

11· met the criteria of the FAST Act; is that correct?

12· · · · · · · · ·MR. WACKERBARTH:· Object to the form.

13· · · ·A.· It does not reference Milepost 19.8.

14· · · ·Q.· (BY MR. DRISCOLL)· That's a problem, right?

15· · · · · · · · ·MR. WACKERBARTH:· Object to the form.

16· · · ·A.· I think in our, you know, review afterwards of

17· the incident, that's one of the things the

18· corporation's looking at to see -- to look at PC exams

19· and information that's covered in it.

20· · · ·Q.· (BY MR. DRISCOLL)· Well, my question was a

21· little different.

22· · · · · ·Do you find it to be a problem that a curve on

23· a service that Amtrak was operating met the criteria

24· for the FAST Act, which required a conductor to warn an

25· engineer about the upcoming curve, and it was not




                                                                     YVe r1f
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 59 of 80
   KURT LAIRD; March 06, 2019                                       57


·1· included in the PC exam.

·2· · · · · ·Do you find that to be problematic?

·3· · · · · · · · ·MR. WACKERBARTH:· Object to the form.

·4· Compound.· Argumentative.· Asked and answered.

·5· · · ·A.· I believe the test could be improved by

·6· mentioning Milepost 19.8 and the curve at that

·7· location.

·8· · · ·Q.· (BY MR. DRISCOLL)· Is there any criteria set

·9· forth through the rules department or the safety

10· department that governs what issues must be covered in

11· a PC test before it's given to an engineer or a

12· conductor?

13· · · ·A.· I don't believe there was at this time.

14· · · ·Q.· So Amtrak failed to implement policies or

15· procedures that would test engineers and conductors in

16· their PC tests to identify areas that required or met

17· the FAST Act criteria, correct?

18· · · · · · · · ·MR. WACKERBARTH:· Object to the form.

19· Argumentative.

20· · · ·A.· Once again, after this derailment or after

21· derailments, Amtrak reviews the incident to see how it

22· can improve its processes.· And at the time of this

23· derailment, I'm not aware of a policy that would have

24· had us required to put that information in there.· And

25· it certainly would have been helpful to have the




                                                                     YVe r1f
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 60 of 80




             EXHIBIT 28
                 Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 61 of 80

                                                                                             GROUP   I
                                                                                                         F

                    NATIONAL TRANSPORTATION

                    Investigative   Hearing
                                                     SAFETY BOARD
                                                                                             Lail
                    Managing Safety on Passenger   Railroads   Amtrak Overspeed Derailment

                    DuPont Washington    and CSX and Amtrak Train Collision    Cayce South
                    Carolina
                                                                                                 10




         Agency     Organization



         NTSB

         Title




                      Interview Transcript                       Conductor DuPont




Docket    ID DCA18HR001




                                                                                               NRPC_NTSB_002819
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 62 of 80
                                                                                      1




                             UNITED    STATES    OF   AMERICA

                   NATIONAL        TRANSPORTATION      SAFETY    BOARD



Investigation     of

AMTRAK   DERAILMENT    IN   DUPONT
WASHINGTON   ON   DECEMBER     18     2017             Accident    No    RRD18MR001




Interview    of    B   TANNER      LINGAFELTER
                  Conductor
                  Amtrak




                                            Amtrak    Facility
                                            Seattle    Washington


                                            Wednesday
                                            December  20   2017




                            Free    State    Reporting     Inc
                                      410     9740947




                                                                         NRPC_NTSB_002820
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 63 of 80
                                                                                             2




           APPEARANCES

           RYAN    FRIGO      Rail    Accident       Investigator
           National       Transportation           Safety Board

           STEPHEN    JENNER         PhD          Human   Performance       Investigator
           National       Transportation           Safety   Board

           STACY THOMPSON
           Federal Railroad Administration


           JOHN    MAYSER
           Federal     Railroad Administration


           MICHAEL    CHAPPELL
           SMART    Transportation           Division


           SCOTT    PALMER
           Brotherhood        of   Locomotive        Engineers       and   Trainmen   BLET

           CARL    FIELDS
           Brotherhood        of   Locomotive        Engineers       and   Trainmen


           JONATHAN       HINES
           Amtrak

           TIM    WACKERBARTH         Attorney
           Lane    Powell


           THERESA    IMPASTATO
           Amtrak
           Observing

           JEFF    TRENTHAM
           SMART    UTU    Seattle        Local
           Representative            on    behalf    of   Mr   Lingafelter




                           Free    State     Reporting         Inc
                                     410      9740947




                                                                              NRPC_NTSB_002821
     Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 64 of 80
                                                                                                                                                       30




 1   B      In    addition                 this       permanent                 speed       restriction             must be

 2   communicated                at    the       following              location                  Northbound             control             signal


 3   milepost          34             Communication                    must       occur          not    less       than       1    mile from

 4   the    required             restriction                      Conductor                must    take       appropriate                   action

 5   to    ensure          the       safe    operation                 of       the    train       and       ensure                if


     engineer          fails          to    acknowledge                 said          restriction

 7   Q       So        during          the       training              run             during          these       five       runs          that


     you    did        did       you       guys       ever       pass           34     in    a    northbound             move

 9   A       We    did               And    we    called           it       out       every       time

10   Q       Okay

11   A       Its           pretty much                the       only        restriction                we    had that             night


12   besides       the          Box    2s             Wed         call          out    the       Box    2s     when       we       were


13   leaving       and          coming       in       to    CP     Tacoma              and       then       when    we    were             coming

14   north we          would call                out       the     permanent                speed       restriction                        And    it


15   would be          a    reminder              permanent                 speed          restriction             coming          up       34
16   Q       Was       there          ever       any       discussion                 about       this       additional

17   restriction                at    198
18   A       The       only conversation                          that          happened          was       mentioned             at       that


19   curve       there          was    30         But       about           a    callout          or    anything          like             that

20   there       was       no    mention of                it    whatsoever

21   Q       Did       any             can       you       recall           if    anybody          that       you    were          with

22   during       your          training          runs            if    anybody             brought          that    up       as       a


23   concern

24   A       In    my training run                          there           was       no          there       were       no       teachers

25   for    the    conductors                     I    was        in    there          with       the       engineer          of             or



                                                 Free           State       Reporting              Inc
                                                                 410             9740947




                                                                                                                              NRPC_NTSB_002849
     Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 65 of 80
                                                                                                                                                    67




 1   to    52       and    55         And           then         the       next      one       that       would       be       applicable         for


 2   us    would          be    all        the       way        down       in    Ostrander                which       is       milepost       95

 3   Q          Is    it       safe        to       say        you    dont        feel         its        kept       up    to    date

 4   A          It    has       not        been           kept       up    to    date         in    any    way            So    the    FAST    Act

 5         Amtraks              FAST           Act        is    not       part    of      the       Sounder          timetable               That


     34     is       part       of    the           Sounder           timetable                    So    essentially             its        their


 7   version          of       the        FAST       Act             But    its        not         FAST    Act       by Amtrak              And     so


           and       it          the           Lakewood              Sub    has      not       been       added       yet       to    the   Amtrak

 9   FAST       Act            And        it       has           we       have    not         gotten       any       written

10   instructions                about              that        so    far

11   Q          Okay            So    the           Sounder           timetable               may be       not       kept       up    to


12   Amtraks              standards                       Is    that       kind      of       what       youre saying

13   A          Its        the       other           way        around

14   Q          Other          way    around

15   A          Because              like            it              that       34     right            there    should already be

16   in    the       Amtrak          FAST          Act          because          its

17   Q          I    got       you             I    got        you

18   A                written              on       the        Sounder          timetable

19   Q          Yeah

20   A          So    we       already know                     its        there              So    its        one    of       those       ones

21   why    hasnt              that        been          added        in    there              And      why     not        in    the


22   training              was       it        not        something             that      I             they    pushed          on    me      That


23   like       not       only       is        the        34     something             applicable                but       you       should also

24   have       that       curve           down           south

25   Q          Okay



                                                     Free        State          Reporting                Inc
                                                                     410         9740947




                                                                                                                                NRPC_NTSB_002886
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 66 of 80




             EXHIBIT 29
         Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 67 of 80
      GARZA: MADELEINE R. GARZA

                                                                             Page 1
·1· · · · · · · · · · UNITED STATES DISTRICT COURT

·2· · · · · · · · · ·WESTERN DISTRICT OF WASHINGTON

·3· · ·___________________________________________________________

·4·   ·MADELEINE GARZA, an individual, )
· ·   · · · · · · · · · · · · · · · · ·)
·5·   · · · · · ·Plaintiff(s),· · · · ·)
· ·   · · · · · · · · · · · · · · · · ·) Case No. 3:18-CV-05106-BHS
·6·   · · · · ·vs.· · · · · · · · · · ·)
· ·   · · · · · · · · · · · · · · · · ·) Page 1 to 110
·7·   ·NATIONAL RAILROAD PASSENGER· · ·)
· ·   ·CORPORATION d/b/a Amtrak,· · · ·)
·8·   · · · · · · · · · · · · · · · · ·)
· ·   · · · · · ·Defendant(s).· · · · ·)
·9·   · ·___________________________________________________________

10· · · · · · · · ·DEPOSITION UPON ORAL EXAMINATION OF

11· · · · · · · · · · · · ·MADELEINE R. GARZA

12· · · · · · · · · · · · · February 26, 2019
· · · · · · · · · · · · · ·Olympia, Washington
13· · ·___________________________________________________________

14

15

16· · · · · · · · · · · · · · Taken Before:

17· · · · · · · · · · · · · · SUE E. GARCIA
· · · · · · · · · · · · · · WA CCR #2781, RPR
18

19

20

21

22

23

24

25



      hglitigation.com
         Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 68 of 80
      GARZA: MADELEINE R. GARZA

                                                                                       Page 2
·1· · · · · · · · · · · · · · ·APPEARANCES

·2

·3·   ·FOR THE PLAINTIFF(S):·                         ·   ·   DARRELL L. COCHRAN
· ·   · · · · · · · · · · · ·                         ·   ·   PFAU COCHRAN VERTETIS KOSNOFF
·4·   · · · · · · · · · · · ·                         ·   ·   911 PACIFIC AVE, STE 200
· ·   · · · · · · · · · · · ·                         ·   ·   TACOMA, WA 98402
·5·   · · · · · · · · · · · ·                         ·   ·   PH: (206) 462-4334
· ·   · · · · · · · · · · · ·                         ·   ·   FAX:(206) 623-3624
·6·   · · · · · · · · · · · ·                         ·   ·   E-MAIL: pcvalaw.com

·7
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   DUSTIN J. DAILEY
·8·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   PUTNAM LIEB POTVIN DAILEY
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   PO BOX 337
·9·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   907 LEGION WAY SE
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   OLYMPIA, WA 98501-1520
10·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   PH: (360) 754-7707
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   FAX:(360) 754-4474
11·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   E-MAIL: dustind@putnamlieb.com

12

13·   ·FOR THE DEFENDANT(S):·                         ·   ·   ANDREW G. YATES
· ·   · · · · · · · · · · · ·                         ·   ·   LANE POWELL PC
14·   · · · · · · · · · · · ·                         ·   ·   1420 FIFTH AVE, SUITE 4100
· ·   · · · · · · · · · · · ·                         ·   ·   SEATTLE, WA 98101
15·   · · · · · · · · · · · ·                         ·   ·   PH: (206) 223-7000
· ·   · · · · · · · · · · · ·                         ·   ·   FAX:(206) 223-7107
16·   · · · · · · · · · · · ·                         ·   ·   E-MAIL: yatesa@lanepowell.com

17

18

19

20

21

22

23

24

25



      hglitigation.com
      Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 69 of 80
   GARZA: MADELEINE R. GARZA

                                                                          Page 31
·1· ·A· · In Tukwila.
·2· ·Q· · All right.· And I want to ask you how you bought your
·3· · · · ticket.· And what I'm looking for is whether you bought
·4· · · · it at the station or online or how you purchased it.
·5· ·A· · Through the Amtrak app on my phone.
·6· ·Q· · Okay.· Was it wholly electronic, then?
·7· ·A· · Yes.
·8· ·Q· · Okay.· Did you look at any advertising or other Amtrak
·9· · · · materials before you bought this ticket?
10· ·A· · No.
11· ·Q· · Okay.· Did you have any understanding as to whether
12· · · · the -- this particular trip was going to be on a new
13· · · · route or not?
14· ·A· · No.
15· ·Q· · Okay.· So you didn't know that it was going to be a new
16· · · · route?
17· ·A· · No, I did not.
18· ·Q· · Okay.· Do you remember anything about the accident
19· · · · itself?
20· ·A· · I remember the moments before and then a little bit
21· · · · after.
22· ·Q· · Okay.· Why don't you tell me what you do remember of
23· · · · the moments before.
24· ·A· · I remember hearing a rumbling and the train shaking.                 I
25· · · · remember hearing a sharp screech, like something


   hglitigation.com
                                                                                    YV er1f
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 70 of 80




             EXHIBIT 30
ase 3:18-cv-05106-BHS
         SALES RECEIPT
                       Document 34-3 Filed 09/16/19 Page 71 of 8
                                                               ^^'AAATR AK

        Purchased: 12/03/2017 11:00 PM PT                         1 Massachusetts Ave NW
        Modified: 12/19/2017 12:16 PM PT                          Washington, DC 20001
                                                                  800-USA-RAIL
        Thank you for your purchase.
                                                                  Amtrak.com
          1. Retain this receipt for your records.
          2. Print the attached eTicket and carry during
             your trip.



        Reservation Number - 8D7A08
        EUGENE, OR - TUKWILA, WA (One-Way)
        DECEMBER 3, 2017


        Change Summary - Ticket Number 3532257559822
         Original Amount Paid                                                    $96.90




                                                            Subtotal             $48.45

         Train 510: EUGENE, OR - PORTLAND (AMTRAK - UNION STATION), OR
         Depart 4:30 PM, Thursday, December 21, 2017

         1 RESERVED COACH SEAT                                                    $48.45

                                                            Subtotal             $48.45

         Train 508: PORTLAND (AMTRAK - UNION STATION), OR - TUKWILA,
         WA
         Depart 7:25 PM, Thursday, December 21, 2017

         1 RESERVED COACH SEAT                                                     $0.00

                                                            Subtotal              $0.00

                                                        Revised Fare             $48.45

                                                       Total Charged              $0.00
         Reservation Number
ase 3:18-cv-05106-BHS Document -34-3
                                 8D7A08
                                     Filed 09/16/19 Page 72 of 8
        TUKWILA, WA - EUGENE, OR (Round-Trip)
        DECEMBER 3, 2017


        Billing Information
         MADELEINE R GARZA
         24120 SE 261ST PL
         MAPLE VALLEY, WA 98038

         Visa ending in 6999 (Purchase)                              Total   $96.90
         Authorization Code 090002


        Purchase Summary - Ticket Number 3370749581355
         Train 501: TUKWILA, WA - PORTLAND (AMTRAK - UNION STATION),
         OR
         Depart 6:14 AM, Monday, December 18, 2017

         1 RESERVED COACH SEAT                                               $48.45

         Ticket Terms & Conditions
         AMTRAK STUDENT DISCOUNT -- STUDENT ID REQUIRED
         3 DAY ADV RES RQRD

                                                          Subtotal           $48.45

         Train 511: PORTLAND (AMTRAK - UNION STATION), OR - EUGENE, OR
         Depart 9:45 AM, Monday, December 18, 2017

         1 RESERVED COACH SEAT                                                $0.00

         Ticket Terms & Conditions
         AMTRAK STUDENT DISCOUNT - STUDENT ID REQUIRED
         3 DAY ADV RES RQRD

                                                          Subtotal            $0.00
         Train 508: EUGENE, OR - TUKWILA, WA
         Depart 4:30 PM, Thursday, December 21, 2017

         1 RESERVED COACH SEAT                                               $48.45

         Ticket Terms & Conditions
         AMTRAK STUDENT DISCOUNT - STUDENT ID REQUIRED
         3 DAY ADV RES RQRD

                                                          Subtotal           $48.45

                                         Total Charged by Amtrak             $96.90


        Passengers
         Madeleine Garza
ase 3:18-cv-05106-BHS Document '•^’
                                34-3aaatrak
                                      Filed 09/16/19 Page 73 of 8
                                               eTicket
                   0£0
                   wm
             RES# 8D7A08-03DEC17
                                                                 PRESENT THIS DOCUMENT FOR BOARDING
                                                                                RESERVATION NUMBER 8D7A08

    EUG                    v           TDK                                 One-Way
    EUGENE, OR                         TUKWILA, WA                        DECEMBER 21,2017




     TRAIN         AMTRAK CASCADES                       EUGENE - PORTLAND (AMTRAK -                 DEPARTS              ARRIVES (Thu Dec 21)
                                                         UNION STATION)
     510           Dec 21, 2017                          1 Reserved Coach Seal                       4:30 PM              7:05 PM
     TRAIN         AMTRAK CASCADES                       PORTLAND (AMTRAK - UNION                    DEPARTS              ARRIVES (Thu Dec 21)
                                                         STATION) - TUKWILA
     508           Dec 21, 2017                          1 Reserved Coach Seal                       7:25 PM              10:22 PM

    PASSENGERS (1)                                                          AMTRAK GUEST REWARDS
    GARZA, MADELEINE                   ADULT                                No member number provided. Join at Amtrak.com
    Proper identification Is required for all passengers. This document is valid for only passengers listed. See www.amtrak.com/ID for details.

    IMPORTANT INFORMATION



    • When should you arrive at the station? Check the recommended arrival times for your departure station at Amtrak.com/stations. Allow
      additional time if you require ticketing/baggage services or boarding assistance, or if you are boarding at a Canadian station.
    • Tickets are non-transferable. They are valid only for the personal use of the passengers) named on the ticket.
                                                                                                            L, or call 1-800-USA-RAIL (1-800-872-
      7245).
    * Your printed eTicket travel document shows the services you booked. If you change your booking but do not reprint the document, it will not
       reflect your current Itinerary. You may obtain an updated copy of your eTicket at Amtrak.com. At some stations, a gate agent may need to
      view your eTicket prior to boarding (learn more at Amfrak.com/boardina).
    ■ Refund and exchange restrictions and penalties for failure to cancel unwanted travel may apply. Seethe refund/exchange policy at
       Amtrak.com/refund.
    * Carry-on baggage is limited to 2 personal items, 14x11x7' /25lbs per item, and 2 bags, 28x22x14' /50lbs per bag, per passenger. You may
       be charged a baggage fee or denied boarding If your Items exceed these limitations. See the baggage policy at Amtrak.com/baagaae.
    • Check the departure board or ask a uniformed Amtrak employee to find out where to board your train.
    • If You See Something Say Something I Contact Amtrak Police at 1-800-331-0008 or Text to APD11 (27311).




    RES# 8D7A08       EUG-TUK | One-Way         Travel Date: Dec 21,2017         1-800-USA-RAIL (1-800-872-7245)
                   Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 74 of 80


                                                                                                              eTicket
                                                              PRESENT THIS DOCUMENT FOR BOARDING
                                                                              RESERVATION NUMBER 8D7A08
          RES# 8D7A08-03DEC17


TUK                                 EUG                                 Round-Trip
TUKWILA, WA                         EUGENE, OR                          DECEMBER 18, 2017


 Depart
 TRAIN         AMTRAK CASCADES                        TUKWILA - PORTLAND (AMTRAK -                  DEPARTS              ARRIVES (Mon Dec 18)

 501           Dec 18, 2017
                                                      UNION STATION)
                                                      1 Reserved Coach Seat                         6:14 AM              9:20 AM
 TRAIN         AMTRAK CASCADES                        PORTLAND (AMTRAK - UNION                      DEPARTS              ARRIVES (Mon Dec 18)

 511           Dec 18, 2017
                                                      STATION) - EUGENE
                                                      1 Reserved Coach Seat                         9:45 AM              12:20 PM
 Return

 TRAIN         AMTRAK CASCADES                        EUGENE - TUKWILA                              DEPARTS              ARRIVES (Thu Dec 21)

 508           Dec 21, 2017
                                                      1 Reserved Coach Seat
                                                                                                    4:30 PM              10:22 PM

PASSENGERS (1)                                                           AMTRAK GUEST REWARDS
GARZA, MADELEINE                    AMTRAK STUDENT DISCNT                No member number provided. Join at Amtrak.com
Proper identification is required for all passengers. This document is valid for only passengers listed. See www.amtrak.com/ID for details.

IMPORTANT INFORMATION
• AMTRAK STUDENT DISCOUNT -- STUDENT ID REQUIRED                         • 3 DAY ADV RES RQRD


• eTickets for Reserved services are valid only for the specific train number, date and accommodation type booked.
• When should you arrive at the station? Check the recommended arrival times for your departure station at Amtrak.com/stations. Allow
 additional time if you require ticketing/baggage services or boarding assistance, or if you are boarding at a Canadian station.
• Tickets are non-transferable. They are valid only for the personal use of the passenger(s) named on the ticket.
• For Amtrak travel information, or to make adjustments to your travel plans, please visit Amtrak.com, or call 1-800-USA-RAIL (1-800-872-
 7245).
• Your printed eTicket travel document shows the services you booked. If you change your booking but do not reprint the document, it will not
  reflect your current itinerary. You may obtain an updated copy of your eTicket at Amtrak.com. At some stations, a gate agent may need to
  view your eTicket prior to boarding (learn more at Amtrak.com/boarding).
• Refund and exchange restrictions and penalties for failure to cancel unwanted travel may apply. See the refund/exchange policy at
  Amtrak.com/refund.
• Carry-on baggage is limited to 2 personal items, 14x11x7" / 25lbs per item, and 2 bags, 28x22x14" / 50lbs per bag, per passenger. You may
  be charged a baggage fee or denied boarding if your items exceed these limitations. See the baggage policy at Amtrak.com/baggage.
• Check the departure board or ask a uniformed Amtrak employee to find out where to board your train.
• If You See Something Say Something! Contact Amtrak Police at 1-800-331-0008 or Text to APD11 (27311).




RES# 8D7A08       TUK-EUG | Round-Trip         Travel Date: Dec 18, 2017        1-800-USA-RAIL (1-800-872-7245)
Case 3:18-cv-05106-BHS Document 34-3 Filed 09/16/19 Page 75 of 80




             EXHIBIT 31
           Case
            Case3:18-cv-05106-BHS
                  2:18-cv-00134-BHS Document
                                     Document34-3
                                              137 Filed
                                                   Filed09/16/19
                                                         08/09/19 Page
                                                                   Page76
                                                                        1 of
                                                                          of 580



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     AARON HARRIS,                                     CASE NO. C18-134 BHS
 8
                              Plaintiff,               ORDER GRANTING IN PART
 9          v.                                         AND DENYING IN PART
                                                       DEFENDANT’S MOTION FOR
10   NATIONAL RAILROAD PASSENGER                       SUMMARY JUDGMENT
     CORPORATION d/b/a AMTRAK,
11
                              Defendant.
12

13          This matter comes before the Court on Defendant National Railroad Passenger

14   Corporation d/b/a Amtrak’s (“Amtrak”) motion for partial summary judgment on

15   plaintiff's consumer protection act claim. Dkt. 94. The Court has considered the

16   pleadings filed in support of and in opposition to the motion and the remainder of the file

17   and hereby grants in part and denies in part the motion for the reasons stated herein.

18                  I.   PROCEDURAL AND FACTUAL BACKGROUND

19          Plaintiff Aaron Harris (“Harris”) purchased a ticket to ride the Amtrak 501 train

20   that left Seattle on December 18, 2017. Dkt. 118, ¶ 1. On the day of the trip, Harris paid

21   $10.40 for a Lyft ride to the train station. Id. ¶ 3. On the way to Portland, the train

22


     ORDER - 1
            Case
             Case3:18-cv-05106-BHS
                   2:18-cv-00134-BHS Document
                                      Document34-3
                                               137 Filed
                                                    Filed09/16/19
                                                          08/09/19 Page
                                                                    Page77
                                                                         2 of
                                                                           of 580



 1   derailed and allegedly injured Harris. Sometime after January 4, 2018, Amtrak refunded

 2   the cost of Harris’s ticket. Id. ¶ 4.

 3          On January 12, 2018, Harris filed a complaint against Amtrak in King County

 4   Superior Court for the State of Washington. Dkt. 1-1. Harris asserts a claim of

 5   negligence for personal injuries and a claim under Washington’s Consumer Protection

 6   Act (“CPA”), RCW Chapter 19.86. Id. On January 29, 2018, Amtrak removed the

 7   matter to this Court. Dkt. 1.

 8          On June 27, 2019, Amtrak filed the instant motion for summary judgment on

 9   Harris’s CPA claim. Dkt. 94. On July 29, 2019, Harris responded. Dkt. 114. On August

10   2, 2019, Amtrak replied. Dkt. 119.On August 8, 2019, Harris filed a surreply. Dkt. 129.

11                                           II. DISCUSSION

12   A.     Summary Judgment Standard

13          Summary judgment is proper only if the pleadings, the discovery and disclosure

14   materials on file, and any affidavits show that there is no genuine issue as to any material

15   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

16   The moving party is entitled to judgment as a matter of law when the nonmoving party

17   fails to make a sufficient showing on an essential element of a claim in the case on which

18   the nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

19   323 (1986). There is no genuine issue of fact for trial where the record, taken as a whole,

20   could not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec.

21   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must

22   present specific, significant probative evidence, not simply “some metaphysical doubt”).



     ORDER - 2
           Case
            Case3:18-cv-05106-BHS
                  2:18-cv-00134-BHS Document
                                     Document34-3
                                              137 Filed
                                                   Filed09/16/19
                                                         08/09/19 Page
                                                                   Page78
                                                                        3 of
                                                                          of 580



 1   See also Fed. R. Civ. P. 56(e). Conversely, a genuine dispute over a material fact exists

 2   if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or

 3   jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477

 4   U.S. 242, 253 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d

 5   626, 630 (9th Cir. 1987).

 6          The determination of the existence of a material fact is often a close question. The

 7   Court must consider the substantive evidentiary burden that the nonmoving party must

 8   meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477

 9   U.S. at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual

10   issues of controversy in favor of the nonmoving party only when the facts specifically

11   attested by that party contradict facts specifically attested by the moving party. The

12   nonmoving party may not merely state that it will discredit the moving party’s evidence

13   at trial, in the hopes that evidence can be developed at trial to support the claim. T.W.

14   Elec. Serv., Inc., 809 F.2d at 630 (relying on Anderson, 477 U.S. at 255). Conclusory,

15   nonspecific statements in affidavits are not sufficient, and missing facts will not be

16   presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

17   B.     Amtrak’s Motion

18          Amtrak moves for summary judgment on Harris’s CPA claim on two grounds.

19   First, Amtrak argues that Harris may not recover damages for personal injury under the

20   CPA. Dkt. 94 at 7–8. This is a well-settled issue of law that Harris does not dispute.

21   Therefore, to the extent that Harris seeks damages for personal injuries under the CPA,

22   the Court grants the motion.


     ORDER - 3
            Case
             Case3:18-cv-05106-BHS
                   2:18-cv-00134-BHS Document
                                      Document34-3
                                               137 Filed
                                                    Filed09/16/19
                                                          08/09/19 Page
                                                                    Page79
                                                                         4 of
                                                                           of 580



 1           Second, Amtrak argues that Harris “has not produced evidence of the types of

 2   damages to ‘business or property’ that are recoverable under the [CPA].” Dkt. 94 at 4.

 3   In response, Harris submitted evidence of his injuries declaring that (1) he lost the use of

 4   his money between the date he purchased the ticket and the date Amtrak refunded the

 5   purchase price and (2) he paid for a ride to the train station the morning of his trip. Dkt.

 6   118. In reply, Amtrak moves to strike Harris’s declaration because he failed to timely

 7   disclose this evidence. Dkt. 119 at 3. Thus, Amtrak morphed this summary judgment

 8   motion into a discovery motion or a motion in limine. The Court declines to consider

 9   Amtrak’s motion to strike because it is presented for the first time in a reply depriving

10   Harris of the due process protections of notice and an opportunity to be heard. 1

11   Accordingly, the Court denies Amtrak’s motion to the extent that Harris has failed to

12   submit admissible evidence of his injury.

13           In the alternative, Amtrak has refunded Harris’s ticket cost and offers to pay his

14   other alleged actual damages under the CPA. Dkt. 119 at 6. Amtrak argues that, once it

15   pays Harris’s actual damages, “there is simply no injury, and no grounds to permit

16   plaintiff’s CPA claim to move forward.” Dkt. 94 at 10. Amtrak provides no citation for

17   this position, and the Court finds it to be without merit. If Harris is able to prove his CPA

18   claim, he may recover actual damages, treble damages (up to a maximum of $25,000),

19

20           1
                While motions to strike are proper in a reply, Local Rules W.D. Wash. LCR 7(g), this rule is
     generally used to strike evidence that is inadmissible. Here, Amtrak moves to strike under Fed. R. Civ. P.
21   26 and 37, which necessitates notice and an opportunity to respond. Moreover, Harris’s surreply on this
     issue is improper because it includes substantive argument. However, to the extent that Harris seeks to
22   strike Amtrak’s discovery arguments, the Court declines to consider Amtrak’s arguments.



     ORDER - 4
           Case
            Case3:18-cv-05106-BHS
                  2:18-cv-00134-BHS Document
                                     Document34-3
                                              137 Filed
                                                   Filed09/16/19
                                                         08/09/19 Page
                                                                   Page80
                                                                        5 of
                                                                          of 580



 1   attorney’s fees, and statutory costs. See RCW 19.86.090. Amtrak cites no authority for

 2   the proposition that paying the alleged actual damages precludes Harris from seeking

 3   these other forms of damages. Moreover, Harris seeks “injunctive relief to protect the

 4   public.” Dkt. 1-1, ¶ 6.2. This request alone is sufficient to overcome summary judgment.

 5   For example, if the jury finds that Amtrak engaged in the unfair and deceptive act of

 6   selling train tickets for a route that did not comply with the federal regulations governing

 7   preventative measures at certain speed reduction locations, bridges, or tunnels, then

 8   Harris may seek an injunction to prevent such future sales in Washington. Therefore, the

 9   Court denies Amtrak’s motion to the extent Amtrak asserts that Harris has been or will be

10   reimbursed for his actual damages.

11                                         III. ORDER

12          Therefore, it is hereby ORDERED that Amtrak’s motion for partial summary

13   judgment on plaintiff’s consumer protection act claim, Dkt. 94, is GRANTED in part

14   and DENIED in part as stated herein.

15          Dated this 9th day of August, 2019.

16

17

18
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

19

20

21

22


     ORDER - 5
